         Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 1 of 101



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


    ZAYN AL ABIDIN MUHAMMAD
    HUSAYN (ISN #10016),

                      Petitioner,
    v.                                   No. 08-cv-1360 (EGS)
    LLOYD AUSTIN, 1 et al.,

                      Respondents.



                        MEMORANDUM OPINION AND ORDER

I.       Introduction and Procedural Background

         Pending before the Court is Petitioner’s Motion for

Discovery, which contains 213 numbered requests. See Mot., ECF

No. 405. 2 Petitioner's reply brief contains a set of 46 Requests

for Admissions and a single Interrogatory, which Petitioner

asserts could identify issues that are no longer in controversy

and accordingly obviate the need for this Court to address many

of the issues raised in his Motion for Discovery. See Reply, ECF

No. 407 at 8-9. 3 Because Petitioner failed to include a proposed



1 Pursuant to Federal Rule of Civil Procedure 25(d), the Court
substitutes as respondent the United States Secretary of
Defense, Lloyd Austin, for the former Acting United States
Secretary of Defense, Richmond Spencer.
2 The Appendix included with this Memorandum Opinion and Order

lists all 213 requests and indicates how the Court ruled on each
request.
3 When citing electronic filings throughout this Opinion, the

Court cites to the ECF page number, not the page number of the
filed document.
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 2 of 101



Order with his Motion for Discovery as required by Local Civil

Rule 7(c) and in view of Petitioner’s representation that the

motion had been partially resolved, the Court ordered Petitioner

to file a proposed order. Min. Order (June 9, 2017). In the

proposed order, however, Petitioner appeared to abandon his

Request for Admissions and the single Interrogatory. See Gov't's

Proposed Order, ECF No. 484-2 at 6 (observing that Petitioner

did not address these additional requests in the proposed order

that he filed in connection with this Court's June 9, 2017 Order

in Petitioner’s Proposed Order, ECF No. 480.) Thereafter,

however, Petitioner notified the Court that he continued to seek

this relief. Notice, ECF No. 551 (July 4, 2020).

     Although in the usual case, the Court does not consider new

requests for relief raised the first time in a reply brief, see

Local Civil R. 7(a) (requiring that a motion include a statement

of the specific points of law and authority that support the

motion); Scott v. Office of Alexander, 522 F. Supp. 2d 262, 274

(D.D.C. 2007) (It is a well-settled prudential doctrine that

courts generally will not entertain new arguments first raised

in a reply brief.); and with regard to which the moving party

did not consult on the relief sought, Local Civil Rule 7(m)

(Before filing any nondispositive motion in a civil action,

counsel shall discuss the anticipated motion with opposing

counsel in a good-faith effort to determine whether there is any

                                    2
      Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 3 of 101



opposition to the relief sought and, if there is, to narrow the

areas of disagreement.); the Court found it appropriate to

consider Petitioner's request under the circumstances here and

directed the parties to file supplementary briefing. Min. Order

(July 17, 2020). That briefing, however, failed to narrow the

issues of contention. See Respondents’ Sur-Reply to Petitioner’s

Motion for Discovery, ECF No. 558; Petitioner’s Sur-Sur-Reply

Relating to His Motion for Discovery, ECF No. 559. Accordingly,

the Court will rule on the pending Motion for Discovery at this

time. Petitioner may renew his requests for admissions and

interrogatory at an appropriate time following the production of

the discovery ordered in this Memorandum Opinion and Order.

      Upon careful consideration of the Motion, Opposition,

Reply, Sur-Reply, and Sur-Sur-Reply; the applicable law; and for

the reasons discussed below, Petitioner’s Motion is GRANTED IN

PART, DENIED IN PART, HELD IN ABEYANCE IN PART, and FOUND AS

MOOT IN PART.

II.   Petitioner’s Requests

      The Court considers Petitioner’s discovery requests

pursuant to the Case Management Order entered November 6, 2008,

ECF No. 48; as amended on December 16, 2008, ECF No. 62, to

which the Court refers collectively as the “CMO.”

      To the extent possible, the Court addresses the discovery

requests in categories. For a number of requests, Respondent

                                     3
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 4 of 101



concedes that the request, or certain aspects of the request,

falls within its obligation to disclose exculpatory evidence

pursuant to the applicable provision of the CMO, but argues that

the requests should be denied because the disclosures have been

made. However, in its Sur-Reply, and as explained in greater

detail below, Respondent conceded that at this juncture, a

search of the Guantanamo Task Force database would be

worthwhile. Accordingly, the Court will order respondent to

conduct a search of all reasonably available evidence, including

the Guantanamo Task Force database, for the request, or aspect

of the request, that Respondent concedes is within its discovery

obligations.

     For certain other requests, Petitioner either did not

address Respondent’s objection in his reply brief, but rather

requested admissions and an interrogatory, or, lodged a general

objection to Respondent’s contentions about “neutral evidence.”

Where Petitioner did not articulate his specific disagreement

with Respondent’s objection, the Court will deny the request, or

appropriate aspect thereof unless it is clear that Petitioner is

entitled to the request as a matter of law. For certain other

requests, Petitioner did not address Respondent’s objections at

all. The Court will deny these requests unless it is clear that

Petitioner is entitled to the evidence as a matter of law.




                                    4
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 5 of 101



     A.   Requests Pursuant to CMO § I.E.1

     Section I.E.1 of the CMO provides:

          If requested by the petitioner, the government
          shall disclose to the petitioner (1) any
          documents and objects in the government’s
          possession that the government relies on to
          justify detention; (2) all statements, in
          whatever form, made or adopted by the
          petitioner that the government relies on to
          justify detention; and (3) information about
          the circumstances in which such statements of
          the petitioner were made or adopted.

CMO § I.E.1.(2).

          1.    Request Nos. 1 and 2

     In Request No. 1, Petitioner seeks “all statements of

Petitioner that relate to the statements attributed to him in

the Factual Return.” Mot., ECF No. 405 at 76. In Request No. 2,

Petitioner seeks statements that relate to thirty-two

allegations in the Factual Return. Id. at 76-79. Respondent

argues that all but one of Petitioner’s requests are not

authorized by CMO § I.E.1.2, because this provision does not

“require disclosure of separate statements Petitioner has made

about the same topic.” Opp’n, ECF No. 406 at 19. Petitioner

responds—and the Court agrees—that persuasive authority in this

District does not support Respondent’s interpretation of the

CMO. See Reply, ECF No. 407 at 31-33; Al-Ohad v. United States,

2009 WL 382098, at *1 (D.D.C. Feb. 12, 2009)(ordering “that

Respondents shall disclose to Petitioners' counsel, pursuant to


                                    5
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 6 of 101



Sections I.D.I, I.E.1, and I.E.2 of the Case Management Order,

as amended, all statements, in whatever form (including audio or

video), whether cumulative or not, that have not previously been

disclosed, made by Petitioner or the detainees identified as * *

* relating to the statements attributed to them in the Factual

Returns”) (emphasis added); Zemiri v. Obama, 2009 WL 311858, at

*1 (D.D.C. Feb. 9, 2009) (ordering “that Respondents shall

disclose to Petitioners' counsel, pursuant to Sections I.D.I,

I.E.1, and I.E.2 of the Case Management Order, as amended, all

statements, in whatever form (including audio or video), whether

cumulative or not, that have not previously been disclosed, made

by Petitioner or the detainees identified as * * * relating to

the statements attributed to them in the Factual Returns”)

(emphasis added). Furthermore, Petitioner’s requests are not

“broad-ranging requests for all statements made,” Opp’n, ECF No.

21 at 21; and Petitioner has “idenf[ied] the particular . . .

statements for which discovery is necessary.” Sadkhan v. Obama,

608 F. Supp. 2d 33, 41 (D.D.C. 2009) (internal quotation marks

omitted).

     With regard to Request 2q for statements that relate to

Petitioner’s alleged “submi[ssion of] the requisite paperwork to

join al-Qaida and pledge bayat but his paperwork application

[was] rejected,” Respondent objects to this request on the

ground that “[i]nformation that suggests only that Petitioner

                                    6
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 7 of 101



was not a “member” of al-Qaida is consistent with the

Government’s factual allegations against Petitioner and

therefore is not exculpatory.” The Court is not persuaded by

Respondent’s arguments. Respondent is detaining Petitioner based

on his affiliation with al-Qaida; evidence that undermines this

alleged affiliation would be exculpatory. Accordingly, it is

hereby

     ORDERED that Respondent shall disclose to Petitioner’s

counsel, all statements, in whatever form (including audio or

video), made or adopted by Petitioner that Respondent relies on

to justify detention, whether cumulative or not, that have not

previously been disclosed, made by Petitioner relating to the

statements attributed to him in the Factual Return sought in

Request No. 1, and in Request No. 2, subparts (a) through (ff).

          2.    Request Nos. 3, 4, 5, 6, 7, 11

      Petitioner seeks the following documents and objects

allegedly found at the Faisalabad house where he was arrested:

Request No. 3: training manuals; Request No. 4: fake passports;

Request No. 5: computer allegedly used to provide training and

allegedly containing anti-American material, “H-bomb plans”; and

Request No. 6: electronic parts and an electronic gun. Mot., ECF

No. 405 at 79-80. Petitioner argues that these requests relate

to respondent’s allegation that he “facilitated travel for and

provided other assistance to recruits so they could receive

                                    7
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 8 of 101



terrorist training.” Id. at 26 (quoting Factual Return, ECF No.

474 at 34). Request No. 7 is for the document containing Ghassan

Al-Sharbi’s phone number, and according to Petitioner, relates

to “the allegation that Petitioner was associated with

terrorists.” Id. at 80. Request No. 11 is for the handwritten

training manual found near Derunta Camp and according to

Petitioner relates to the allegation that Derunta, where

Petitioner was allegedly a “senior operative” was a “terrorist

training facility.” Id. at 81.

     Respondent objects on the grounds that these documents and

objects are “merely mentioned in the [F]actual [R]eturn” or in

exhibits to the [F]actual [R]eturn, but the Respondent “does not

rely on the existence or characteristics of any of these

[documents or] particular objects as part of the factual basis

for detaining Petitioner.” Opp’n, ECF No. 406 at 30-31.

     While Petitioner does not respond to the Government’s

objections, see generally Reply, ECF No. 407; here the Court

will depart from its approach of denying requests where

Petitioner has failed to respond to the Government’s objections

because it is clear that Petitioner is entitled to these

objects. The Factual Return provides that the ““[n]arrative and

attached materials set forth the factual bases supporting

Zubaydah’s lawful detention.” Factual Return, ECF No. 474 at 25

¶ 2. Accordingly, Respondent’s contention that the “mere[]

                                    8
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 9 of 101



mention” of documents and objects in the Factual Return does not

mean that they are part of the factual basis for detaining

Petitioner is inconsistent with Respondent’s own assertion in

the Factual Return. Respondent justifies Petitioner’s detention

on the grounds that, among other things, he “facilitated travel

for and provided other assistance to recruits so they could

receive terrorist training.” Id. at 34. Request Nos. 3, 4, 5,

and 6 are relevant to whether terrorist training was provided to

recruits. Accordingly, Respondent does rely on the existence of

the documents and objects to support its allegation that

recruits received terrorist training and Petitioner facilitated

travel for that training and provided assistance to recruits so

they could receive that training.

     Furthermore, Respondent justifies Petitioner’s detention on

the ground that, among other things, he “was captured harboring

several terrorists who actively supported al-Qaida, the Taliban,

or associated forces, and who were to form a future terrorist

cell.” Id. at 55. The Factual Return alleges that Ghassan Al-

Sharbi was one of those terrorists and that he and Petitioner

met in Afghanistan after September 11, 2001 and that Al-Sharbi

“was chosen to participate in the IED plot.” Id. at 60 ¶ 64.c.i.

Accordingly, respondent relies on the existence of the document

containing Mr. Al-Sharbi’s phone number to support its

allegation that Petitioner was harboring terrorists.

                                    9
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 10 of 101



     Finally, one of the attached declarations supporting

Petitioner’s detention alleges that Petitioner was a senior

operative at Derunta, which Respondent alleges was a terrorist

training facility. Factual Return, Background Declaration—

Terrorist Training Camps, ECF No. 474. Since Respondent asserts

in the Factual Return that the “[n]arrative and attached

materials set forth the factual bases supporting [Mr.]

Zubaydah’s lawful detention,” Factual Return, ECF No. 474 at 25

¶ 2; the handwritten training manual found near Derunta Camp is

relevant to this allegation.

     The Court is unpersuaded by Respondent’s argument that

requiring the disclose of these documents and objects would be

tantamount to “revert[ing] to the original CMO, which required

production of objects ‘referenced in the [F]actual [R]eturn,’”

Opp’n, ECF No. 406 at 31 (citing Bin Attash v. Obama, 628 F.

Supp. 2d 24, 37 (D.D.C. 2009); because these documents and

objects are not merely referenced in the Factual Return; they

are relevant to whether terrorist training was provided to

recruits and to whether Petitioner was harboring terrorists,

specifically Mr. Al-Sharbi. Cf. Razak v. Obama, Civil Action No.

05-1601 (Kessler, J.), ECF No. 235 at 4 (“These five requests

involve scenarios where the Government has produced an

intelligence report that references the substance of another

particular document or object (e.g. an intelligence report that

                                   10
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 11 of 101



references a photograph identified by the Petitioner) in order

to justify its detention of the Petitioner. In these scenarios,

therefore, the Government does indeed rely on the substance of

the underlying documents and objects.”). Accordingly, it is

further

     ORDERED that Request Nos. 3, 4, 5, 6, 7, and 11 are GRANTED

and Respondent shall disclose the documents and objects

described in Request Nos. 3, 4, 5, 6, 7, and 11.

          3.    Request Nos. 8, 9, 10, 20, 21, 60, 61

     Request Nos. 8, 9, 10, 20, and 21 are redacted. Mot., ECF

No. 405 at 80-81. The Government’s responses to Request Nos. 60

and 61 are redacted in significant part. The Court will hold

these requests in abeyance and will address them in a Supplement

to this Memorandum Opinion and Order at such time as it is

reasonable to access the SCIF.     Accordingly, it is further

     ORDERED that Request Nos. 8, 9, 10, 20, 21, 60 and 61 are

HELD IN ABEYANCE.

     B.   Requests Pursuant to CMO § I.D.1

     Petitioner seeks the following requests pursuant to CMO §

I.D.1, which provides in relevant part as follows:

          The   government   shall   disclose   to   the
          petitioner all reasonably available evidence
          in its possession that tends materially to
          undermine the information presented to support
          the government’s justification for detaining
          the petitioner. See Boumendiene, 128 S. Ct. at
          2270 (holding that habeas court “must have the

                                   11
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 12 of 101



          authority to admit and consider relevant
          exculpatory evidence that was not introduced
          during the [CSRT] proceeding”). In this
          context,   the  term   “reasonably   available
          evidence” means evidence contained in any
          information reviewed by attorneys preparing
          [F]actual [R]eturns for all detainees; it is
          not limited to evidence discovered by the
          attorneys preparing the [F]actual [R]eturn for
          the petitioner. The term also includes any
          other evidence the government discovers while
          litigating habeas corpus petitions filed by
          detainees at Guantanamo Bay.

CMO § I.D.1.

          1.    Request Nos. 12, 13a-e

     Request Nos. 12, 13a-e are for exculpatory evidence within

Petitioner’s statements. See Mot., ECF No. 405 at 83. Petitioner

argues that “reasonably available evidence,” CMO § I.D.1;

“includes information compiled by the Executive Task Force

created by President Obama’s January 22, 2009 Executive Order”

(“Guantanamo Review Task Force database.”). Mot., ECF No. 405 at

15 n.21 (citing Exec. Order No. 13,492 at 4(c)(1), 74 Fed. Reg.

4897 (Jan. 22, 2009)). By way of explanation, on January 22,

2009, then-President Barack H. Obama issued Executive Order

13,492, which directed the Attorney General to “[a]ssemble all

information in the possession of the Federal Government that

pertains to any individual currently detained at Guantanamo and

that is relevant to determining the proper disposition of any

such individual.” 74 Fed. Reg. 4898.




                                   12
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 13 of 101



     Respondent states that these “requests simply seek material

that Respondent agrees is required to be disclosed as

exculpatory under CMO § I.D.1” and that “it has already searched

for and disclosed exculpatory information under § I.D.1, and

Petitioner has not presented evidence that Respondent has failed

to comply with the CMO.” Opp’n, ECF No. 406 at 30. Respondent

concedes that “several judges of this Court have issued orders

expanding the scope of ‘reasonably available evidence’ to

encompass materials collected by the Guantanamo Review Task

Force, but argues that the Court should not do so here. Id. at

14. In its Sur-Reply, however, Respondent concedes that although

“a review of the Guantanamo Review Task Force database will be

burdensome,” it

          may be worthwhile, both to determine if
          additional,     non-duplicative    information
          exists that may be exculpatory with respect to
          the Government’s case reflected in the
          [F]actual    [R]eturn    and    to  determine,
          consistent with Petitioner’s current requests
          and    interrogatory      seeking   additional
          inculpatory and other evidence . . . whether
          additional evidence exists that may support
          the Government’s case and be the appropriate
          subject for a motion to amend. The review
          could also serve as a source of possible
          rebuttal evidence, depending on the claims and
          assertions eventually raised by Petitioner in
          his yet-to-be filed traverse.

Sur-Reply, ECF No. 558 at 21. Respondent proposes that the Court

hold the discovery motion and requests for admissions and the

interrogatory in abeyance pending the review of the database.

                                   13
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 14 of 101



Id. at 22. Petitioner agrees that the database should be

searched, but disagrees that his motion and requests for

admissions and interrogatory should be held in abeyance. Sur-

Sur-Reply, ECF No. 559 at 15-16.

     Judges in this District have construed “reasonably

available evidence” in Section I.D.1 of the CMO to include

information in the Guantanamo Review Task Force database. See

e.g., Abdah v. Obama, Civil Action No. 04-1254 (Kennedy, J.),

ECF No. 477 at 5 (D.D.C. Apr. 8. 2009) (stating that “the court

considers any information that the government reviews or obtains

while implementing the Executive Order to be reasonably

available under the Consolidated CMO”); Alsawam v. United States

Civil Action No. 05-1244, ECF No. 158 at 6 (D.D.C Apr. 20, 2009)

(ordering that “as additional and new information is identified

by the executive review teams under the Executive Order, such

information must be provided to Petitioner’s counsel on a

rolling basis”); Rabbani v. Obama, Civil Action No. 05-1607

(Urbina, J.), ECF No. 218 at 2 (D.D.C. Aug. 20, 2009) (noting

that “[a]s this court has clarified, ‘reasonably available

evidence’ also includes ‘information complied pursuant to

Executive Order 13,492 . . .”). In view of this persuasive

authority and Respondent’s concession that a search of the

database will be worthwhile, the Court sees no reason to hold

this motion in abeyance. Accordingly, it is further

                                   14
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 15 of 101



     ORDERED that Request Nos. 12 and 13a-e are GRANTED and

Respondent shall conduct a search of all reasonably available

evidence, including the Guantanamo Task Force database, for the

exculpatory statements within Petitioner’s statements set forth

in these requests and disclose any additional, non-duplicative

information.

          2.    Request No. 14

     Petitioner requests

          all statements or writings by Petitioner
          evidencing that U.S. interrogators or other
          government    officials    acknowledged    to
          Petitioner that he was not a member of [al-
          Qaida] and did not support its ideology or
          actions, including the attacks of September
          11, 2001, or that the U.S. government’s
          initial assessments about Petitioner had been
          incorrect.

Mot., ECF No. 405 at 84. The government responds that this

information is not exculpatory because Respondent does not

contend that “Petitioner was a member of al-Qaida or otherwise

formally identified with al-Qaida. Instead, the Government’s

detention of Petitioner is based on Petitioner’s actions as an

affiliate of al-Qaida.” Opp’n, ECF No. 406 at 36. Petitioner

responds—and the Court agrees—that this information would be

exculpatory. Reply, ECF No. 407 at 18-20. Respondent is

detaining Petitioner based on his alleged affiliation with al-

Qaida; evidence that undermines this alleged affiliation would

be exculpatory. Accordingly, it is further

                                   15
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 16 of 101



     ORDERED that Request No. 14 is GRANTED and Respondent shall

conduct a search of all reasonably available evidence, including

the Guantanamo Task Force database, for Petitioner’s statements

as described in the request and disclose any additional, non-

duplicative information.

          3.    Request Nos. 17d, 17g, 27a-d, 29d-e, 29g-h, 29j,
                35a-h, 37a-c, 39a-c, 41a-d, 46, 58b-e, 58h, 71b-
                c, 71f-g, 75a-b

     Respondent states that these requests “do not appear to

extend further than Respondent’s disclosure obligations under

CMO § I.D.1, and so they should be denied.” Opp’n, ECF No. 406

at 30. However, Respondent has conceded that at this juncture, a

search of the Guantanamo Task Force database would be useful.

Sur-Reply, ECF No. 558 at 21. Accordingly, it is further

     ORDERED that Request Nos. 17d, 17g, 27a-d, 29d-e, 29g-h,

29j, 35a-h, 37a-c, 39a-c, 41a-d, 46, 58b-e, 58h, 71b-c, 71f-g,

75a-b are GRANTED and Respondent shall conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for the evidence described in these requests and

disclose any additional, non-duplicative information.

          4.    Request No. 15

     Petitioner requests “all evidence of the circumstances, in

whatever form maintained, under which Petitioner made

exculpatory statements to the government, including evidence

revealing the method and manner of the ‘enhanced interrogation

                                   16
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 17 of 101



techniques’ employed on Petitioner when such statements were

made.” Mot., ECF No. 405 at 84.

     Petitioner cites two cases to support the proposition that

“the exculpatory significance of [a] statement . . .arose not

solely from its content, but from the circumstances under which

it was made.” Id. at 17 (citing Reasonover v. Washington, 60 F.

Supp. 2d 937, 954 (E.D. Mo. 1999) (holding that a

surreptitiously recorded conversation between the defendant and

another suspect should have been disclosed because, among other

things, it cast doubt on the credibility of an informant’s

testimony based on the court’s finding that the defendant and

suspect “believed they were engaged in a candid conversation”);

United States v. Severdija, 790 F.2d 1556 (11th Cir. 1986)

(affirming trial court’s grant of a new trial based on the

government’s failure to disclose the government’s record of

defendant’s statement made well in advance of his arrest for

drug trafficking charges in which he has informed government

officials of his suspicions about drug       trafficking in the area

and encouraged government officials to remain in the area).

Petitioner argues that because he “repeatedly denied”

allegations that he was “‘part of’ and ‘substantially supported’

al-Qaida and associated forces,” Factual Return, ECF No. 474 at

47 n.13; while being tortured, he is entitled to “the

circumstances” of his denials because they “tend[] materially to

                                   17
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 18 of 101



undermine information presented to support the government’s

justification for detaining the petitioner,” Mot., ECF No. 405

at 18. Contending that “the circumstances surrounding these

denials provide the best evidence of Petitioner’s innocence,”

id.; Petitioner asserts that “just as the reliability of an

inculpatory statement is undermined by evidence that it was made

under duress, the reliability of an exculpatory statement made

under duress is enhanced,” id. at 21 n.28; but provides no

support for this assertion, see generally id.; see generally

Reply, ECF No. 407.

     Respondent dismisses this assertion as “speculative pop

psychology” unsupported by any scientific or anecdotal evidence.

Opp’n, ECF No. 406 at 27. Respondent also points out that

Petitioner has argued in this case that information obtained

under torture is inherently unreliable and that it does not rely

on any statements Petitioner made while in U.S. custody in the

Factual Return. Id.

     While Petitioner does not respond to the Government’s

objections, see generally Reply, ECF No. 407; here the Court

will depart from its approach of denying requests where

Petitioner has failed to respond to the Government’s objections

because it is clear that Petitioner is entitled to this

information. Cf. Mohammed v. Obama, Civil Action No. 05-1347,

2009 WL 1220441, *1 (D.D.C. May 1, 2009) (Kessler, J.) (ordering

                                   18
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 19 of 101



Respondent to produce, as exculpatory “circumstances” evidence,

evidence of torture of the Petitioner in that case, whether “he

was in the custody of the United States or in the custody of any

other nation or groups”). Respondent acknowledges that it has

“conducted a search for statements made by Petitioner that

materially undermine the information presented in support of

detention, and disclosed those statements to Petitioner’s

counsel.” Opp’n, ECF No. 406 at 27. Accordingly, Respondent has

already disclosed exculpatory statements made while “enhanced

interrogation techniques” were being used on Petitioner.

Respondent acknowledges that it is obligated to provide evidence

bearing on the credibility of third-party accusers, including

information about the immediate context and circumstances of the

interrogation, see Opp’n, ECF No. 406 at 42; but with regard to

Petitioner, takes the position that it is not obligated to

provide information about Petitioner’s credibility, on the

theory that there is nothing exculpatory about the circumstances

under which the statements were made, id. at 27. However, the

circumstances under which Petitioner made these statements are

part and parcel of statements themselves. Whether the

circumstances make the statements more or less reliable is

something the parties can argue about at a later time, but the

parties’ disagreement on that issue does not excuse Respondent’s




                                   19
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 20 of 101



duty to disclose the circumstances under which the exculpatory

statements were made. Accordingly, it is further

     ORDERED that Request No. 15 is GRANTED. Respondent shall

conduct a search of all reasonably available evidence, including

the Guantanamo Task Force database, for all evidence of the

circumstances, in whatever form maintained, under which

Petitioner made exculpatory statements to the government,

including evidence revealing the method and manner of the

“enhanced interrogation techniques” employed on Petitioner when

such statements were made.

          5.    Request Nos. 16, 18, 22, 24, 26, 28, 30, 34, 36,
                38, 40, 42

     In these requests, Petitioner requests the “complete file .

. . as contemplated by Judge Bates in Al-Ghizzawi v. Obama, 05-

2359, [Dkt # 198] (D.D.C. Mar. 2, 2009)” on various persons

named in the Factual Return. Mot., ECF No. 405 at 84, 86, 87,

88, 89, 90, 91, 92, 93, 94. In Al-Ghizzawi, however, Judge Bates

denied the Petitioner’s request for the “complete file” on his

accuser, but granted the request in part “because any

information that bears upon the accuser’s credibility—and

therefore the reliability of the statements cited in the amended

[F]actual [R]eturn—could be exculpatory. Al-Ghizzawi, Civil

Action No. 05-2359, ECF No. 198 at 4. Accordingly, Judge Bates

ordered Respondents to “produce any evidence that bears upon the


                                   20
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 21 of 101



accuser’s credibility and/or the reliability of statements cited

in [certain paragraphs] of the amended [F]actual [R]eturn.” Id.

Since Judge Bates denied the request for the “complete file,”

Petitioner’s reliance on this persuasive authority is misplaced.

     Respondent does not dispute that it is obligated to provide

this information, but contends that it has already “provided

Petitioner with extensive information bearing on the credibility

of statements relied on by the Government” pursuant to its

obligations under CMO § I.D.1. Opp’n, ECF No. 406 at 42.

Respondent states that it searched “reasonably available”

evidence for any information that tended to materially undermine

the reliability of the statements relied upon in its Factual

Return, including: (1) “information suggesting that a source

should be considered generally not credible”; (2) “information

that undermined the credibility of specific statements relied

upon by the Government, such as evidence of rewards or coercion

that render specific statements suspect”; (3) evidence

reflecting later statements recanting, qualifying, or

contradicting statements relied upon by the government.” Id.

Respondent also notes that it disclosed interrogation reports to

Petitioner which “typically contain information about the

immediate context and circumstances of the interrogation.” Id.

at 43. Petitioner argues that he is entitled to “any information

that bears on the accuser’s credibility” but does not articulate

                                   21
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 22 of 101



any specific disagreement with the searches Respondent

conducted. Reply, ECF No. 407 at 27-31. Accordingly, it further

     ORDERED that Petitioner’s Request Nos. 16, 18, 22, 24, 26,

28, 30, 34, 36, 38, 40, 42 are GRANTED IN PART. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for information that tends to materially undermine the

reliability of the statements relied upon by the Government in

its Factual Return as to the persons who are the subject of

these requests, including: “(1) information suggesting that a

source should be considered generally not credible, including

evidence that the source has been subjected to torture by or at

the behest of the United States; (2) information that undermines

the credibility of specific statements relied upon by the

Government, such as evidence of rewards, coercion, or torture

that render specific statements suspect; (3) evidence reflecting

later statements recanting, qualifying, or contradicting

statements relied upon by the government; and (4) information

about the immediate context and circumstances of the

interrogation”; and disclose any additional, non-duplicative

information; and it is further




                                   22
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 23 of 101



     ORDERED that Petitioner’s Request Nos. 16, 18, 22, 24, 26,

28, 30, 34, 36, 38, 40, 42 are DENIED IN PART to the extent

Petitioner requests the “complete file” on these persons.

          6.    Request No. 17

     Petitioner requests “[e]vidence that casts doubt on the

reliability of particular statements attributed to Ressam.”

Mot., ECF No. 405 at 84.

                a.   Request No. 17a

     Petitioner requests “[e]vidence tending to undermine

Ressam’s accusation that Petitioner was ‘the top guy’ or ‘in

charge’ of ‘moving persons who came to Pakistan/Afghanistan for

training and for assisting with their papers, money, or

providing safe harbor at a guesthouse,’ including, e.g.,

information that other persons were responsible for providing

services.” Id. Respondent concedes that “[e]vidence tending to

undermine Ressam’s accusation that Petitioner was ‘the top guy’

or ‘in charge’ of ‘moving persons who came to

Pakistan/Afghanistan for training and for assisting with their

papers, money, or providing safe harbor at a guesthouse,’”

falls within its disclosure obligations pursuant to CMO § I.D.1,

but argues that the request should be denied because it

reiterates that requirement. Opp’n, ECF No. 406 at 76.

Respondent argues that the request for information suggesting

that “other persons were responsible for providing these

                                   23
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 24 of 101



services” is outside the scope of CMO § I.D.1 because it would

not undermine Respondent’s contentions. Id. at 78. Petitioner

responds—and the Court agrees—that evidence regarding other

persons could be exculpatory and therefore within the scope of

CMO § I.D.1. Reply, ECF No. 407 at 17. If other persons were

responsible for providing services, this could undermine the

accusation that Petitioner was the “top guy” or “in charge.”

Accordingly, it is further

     ORDERED that Request No. 17a is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence tending to undermine Ressam’s accusation

that Petitioner was “the top guy” or “in charge” of “moving

persons who came to Pakistan/Afghanistan for training and for

assisting with their papers, money, or providing safe harbor at

a guesthouse,” including information that other persons were

responsible for providing services, and disclose any additional,

non-duplicative information.

                b.   Request No. 17b

     Petitioner seeks

          Evidence   tending   to   undermine   Ressam’s
          allegation that Petitioner was responsible for
          trainee movements between Khalden and other

                                   24
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 25 of 101



          camps. At a minimum, this would include an
          unredacted copy of the almost entirely
          redacted Feb. 7, 2007 interrogation of
          Petitioner, in which Petitioner makes a
          redacted   statement    regarding   who    was
          responsible for transferring trainees to other
          training camps.

Mot., ECF No. 405 at 85. Respondent concedes that “evidence

tending to materially undermine Respondent’s contention that

Petitioner ‘coordinated and cooperated’ with [Usama Bin Laden]

in the conduct and trainee movements between their camps” falls

within its disclosure obligations pursuant to CMO § I.D.1, but

argues that the request should be denied because it reiterates

that requirement. Opp’n, ECF No. 406 at 77. Accordingly, it is

further

     ORDERED that Request No. 17b is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database, for evidence tending to materially undermine

“Respondent’s contention that Petitioner ‘coordinated and

cooperated’ with [Usama Bin Laden] in the conduct and trainee

movements between their camps,” and disclose any additional,

non-duplicative information; and it further

     ORDERED that Request No. 17b is DENIED IN PART and

Respondent is not required to provide an unredacted copy of the

                                   25
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 26 of 101



document referenced in that request at this time as Petitioner

has not alleged that the redactions are improper.

                c.   Request No. 17c

     Petitioner seeks “[e]vidence tending to undermine Ressam’s

allegation that Petitioner facilitated and/or provided

assistance to persons who were involved in terrorist training or

operations, including, e.g., evidence tending to undermine

Ressam’s allegation that Petitioner provided safe harbor to

three Saudis (Tamin, abdul Karmin, and Muqatil), who allegedly

trained at al-Qaida camps.” Mot., ECF No. 405 at 77. Respondent

concedes that “evidence undermining Respondent’s contention that

while at a guesthouse associated with the Petitioner in

Peshawar, Pakistan, Ahmed Ressam met three Saudi men who had

attended the al-Faruq or al-Sidiq al-Qaida training camps” falls

within its disclosure obligations pursuant to CMO § I.D.1, but

argues that the request should be denied because it reiterates

that requirement. Opp’n, ECF No. 406 at 77. Respondent argues

that the request for evidence that would undermine a contention

“that Petitioner ‘provided safe harbor’ to the three named

persons” is outside the scope of CMO § I.D.1 because Respondent

has not made such a contention. Id. at 77-78. Petitioner does

not respond to this factual assertion other than to propose

requests for admissions and interrogatories. See Reply, ECF No.

407 at 11. Accordingly, it is further

                                   26
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 27 of 101



     ORDERED that Request No. 17c is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database, for evidence materially undermining

“Respondent’s contention that while at a guesthouse associated

with the Petitioner in Peshawar, Pakistan, Ahmed Ressam met

three Saudi men who had attended the al-Faruq or al-Sidiq al-

Qaida training camps” and disclose any additional, non-

duplicative information; and it is further

     ORDERED that Request No. 17c is DENIED IN PART as to the

request for evidence tending to undermine Ressam’s allegation

that Petitioner provided safe harbor to three Saudis (Tamin,

abdul Karmin, and Muqatil).

                d.   Request No. 17e

     Petitioner seeks “[e]vidence tending to undermine Ressam’s

allegation that Petitioner ‘coordinated and cooperated with

Usama bin Laden in the conduct of training and training

movements between their camps,’ including evidence demonstrating

any such role was undertaken by other persons (e.g., Ibin al-

Sheik al-Libi).” Mot., ECF No. 405 at 85. Respondent concedes

that “[e]vidence tending to undermine Ressam’s allegation that

Petitioner ‘coordinated and cooperated with Usama bin Laden in

                                   27
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 28 of 101



the conduct of training and training movements between their

camps,’” falls within its disclosure obligations pursuant to CMO

§ I.D.1, but argues that the request should be denied because it

reiterates that requirement. Opp’n, ECF No. 406 at 78.

Respondent argues that the request for information suggesting

that “any such role undertaken by other persons” is outside the

scope of CMO § I.D.1 because it would not undermine Respondent’s

contentions. Id. Petitioner responds—and the Court agrees for

the same reason articulated supra Request No. 17a—that evidence

regarding other persons could be exculpatory and therefore

within the scope of CMO § I.D.1. Reply, ECF No. 407 at 17.

Accordingly, it is further

     ORDERED that Request No. 17e is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence tending to undermine Ressam’s allegation

that Petitioner “coordinated and cooperated with Usama bin Laden

in the conduct of training and training movements between their

camps, including evidence demonstrating any such role was

undertaken by other persons (e.g., Ibin al-Sheik al-Libi)”, and

disclose any additional, non-duplicative information.




                                   28
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 29 of 101



                e.   Request No. 17f

     Petitioner requests “evidence tending to undermine Ressam’s

allegation that Petitioner selected, or knew who was selected,

to leave Khalden for training at [al-Qaida] camps.” Mot., ECF

No. 405 at 85. The Government responds that it does not make

this contention in the Factual Return and so the request is

outside the scope of CMO §I.D.1. Opp’n, ECF No. 406 at 78.

Petitioner does not respond to this factual assertion other than

to propose requests for admissions and interrogatories. See

Reply, ECF No. 407 at 11. Accordingly, is it further

     ORDERED that Request No. 17f is DENIED.

                f.   Request No. 17h

     Petitioner requests “[e]vidence tending to undermine

Ressam’s accusation that Petitioner was responsible for Ressam’s

travel to or affiliation with a training camp in Derunta,

Afghanistan, and that this camp was operated by or associated

with [al-Qaida] or the Taliban.” Mot., ECF No. 405 at 85.

Respondent concedes that “evidence undermining Respondent’s

contention that Ahmed Ressam was able to train at Derunta based

on a letter provided by the Petitioner” falls within its

disclosure obligations pursuant to CMO § I.D.1, but argues that

the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 79. Respondent argues that it

“has not contended . . . that Derunta camp had direct ties to

                                   29
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 30 of 101



al-Qaida or the Taliban” and so the request for information

undermining that contention is outside the scope of CMO § I.D.1

because it would not undermine Respondent’s contentions. Id.

While Petitioner does not respond to this factual assertion

other than to propose requests for admissions and

interrogatories, see Reply, ECF No. 407 at 11; here the Court

will depart from its approach of denying requests where

Petitioner has failed to reply because it is clear that he is

entitled to information that would undermine Ressam’s accusation

that the Derunta camp was operated by or associated with [al-

Qaida] or the Taliban since Respondent is detaining Petitioner

based on his affiliation with al-Qaida. Accordingly, it is

further

     ORDERED that Request No. 17h is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence that materially undermines Ressam’s

accusation that Petitioner was responsible for Ressam’s travel

to or affiliation with the Derunta camp, and that this camp was

associated with al-Qaida or the Taliban, and disclose any

additional, non-duplicative information.




                                   30
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 31 of 101



                g.   Request No. 17i

     Petitioner seeks “[e]vidence tending to undermine Ressam’s

assertion that Petitioner was responsible for financing the

Khalden camp or financing particular terrorist operations

asserted to have connections to the Khalden camp.” Mot., ECF No.

405 at 85. Respondent concedes that “evidence undermining

Respondent’s contention that Petitioner was responsible for

paying the Khaldan camp’s expenses” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 79. Respondent argues that it has not contended

that “Petitioner financed ‘particular terrorist operations

asserted to have connections to the Khalden camp’” and so that

request is not within the scope of CMO §I.D.1. Id. Petitioner

does not respond to this factual assertion other than to propose

requests for admissions and interrogatories. See Reply, ECF No.

407 at 11. Accordingly, it is further

     ORDERED that Request No. 17i is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially undermines Ressam’s

assertion that Petitioner was responsible for financing the

                                   31
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 32 of 101



Khalden camp and disclose any additional, non-duplicative

information; and it is further

     ORDERED that Request No. 17i is DENIED IN PART as to the

request for evidence that would undermine any assertion that

Petitioner was responsible for financing particular terrorist

operations asserted to have connections to the Khalden camp.

                h.   Request No. 17j

     Petitioner seeks

          Evidence   tending   to   undermine   Ressam’s
          assertion that the following extremist groups
          “trained” at Khalden: [al-Qaida]; Egyptian
          Islamic Jihad; Armed Islamic Group (GIA);
          Salafite Group for Preaching and Fighting;
          Hamas;   and   Hizballah,   including,   e.g.,
          information    indicating   that    Petitioner
          refused or declined to “facilitate” the
          movement of persons affiliated with these
          groups into Afghanistan and/or the Khalden
          camp. At a minimum, this would include an
          unredacted copy of the almost entirely
          redacted document [REDACTED]. This would also
          include a prior statement of Ressam referenced
          in Ressam 302, 1/17/2002 at 16, but not
          disclosed to Petitioner [REDACTED].

Mot., ECF No. 405 at 85. Respondent concedes that “disclosure of

evidence undermining Respondent’s contention that persons

trained at Khalden included persons from al-Qaida, Egyptian

Islamic Jihad (EIJ), Armed Islamic Group (GIA); Salafite Group

for Preaching and Fighting; Hamas; and Hizballah” falls within

its disclosure obligations pursuant to CMO § I.D.1, but argues

that the request should be denied because it reiterates that


                                   32
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 33 of 101



requirement. Opp’n, ECF No. 406 at 79. The Government’s response

to the remainder of the request is heavily redacted.

Accordingly, it is further

     ORDERED that Request No. 17j is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially “undermines

Ressam’s assertion that the following extremist groups ‘trained’

at Khalden: al-Qaida; Egyptian Islamic Jihad; Armed Islamic

Group (GIA); Salafite Group for Preaching and Fighting; Hamas;

and Hizballah, including, e.g., information indicating that

Petitioner refused or declined to ‘facilitate’ the movement of

persons affiliated with these groups into Afghanistan and/or the

Khalden camp,” and disclose any additional, non-duplicative

information; and it is further

     ORDERED that Request No. 17j is HELD IN ABYANCE IN PART as

to the redacted material in the request.

          7.    Request No. 19

     Petitioner seeks “[e]vidence tending to show that al

Owahali did not train at Khalden, that al Owahali trained at

camps other than Khalden, and that Petitioner did not know of

any planned attacked on the U.S. Embassies.” Mot., ECF No. 405

                                   33
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 34 of 101



at 86. Respondent concedes that “[e]vidence tending to show that

al Owahali did not train at Khalden” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 81. Respondent argues that the other two aspects

of this request should be denied because: (1) “evidence

suggesting merely that Khalden was not the only camp where al

Owahali trained would not undermine Respondent’s contentions”

and so is outside the scope of CMO § I.D.1; and (2) Respondent

does not contend that Petitioner had any direct role or advanced

knowledge of attacks on U.S. Embassies and so the request for

evidence tending to show that he “did not know of any planned

attacks on the U.S. Embassies” is outside the scope of CMO §

I.D.1. ECF No. 406 at 81. Petitioner does not respond to the

Government’s objection other than to propose requests for

admissions and interrogatories. See Reply, ECF No. 407 at 11.

Accordingly, it is further

     ORDERED that Request No. 19 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-sur Reply, ECF No. 558

at 21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence tending to show that al Owahali did




                                   34
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 35 of 101



not train at Khalden and disclose any additional, non-

duplicative information; and it is further

     ORDERED that Request No. 19 in DENIED IN PART as to

evidence that al Owahali trained at other camps and evidence

tending to show that Petitioner did not know of planned attacks

at U.S. Embassies.

          8.    Request No. 23

     Petitioner seeks

          Evidence    that    undermines    al-Qahtani’s
          credibility; evidence that undermines the
          otherwise unsubstantiated claim that al-
          Qahtani fought on the “front lines” with the
          Taliban; evidence tending to undermine al-
          Qahtani’s designation as an “enemy combatant”
          that has been provided to his habeas counsel;
          and evidence that tends to demonstrate that
          Petitioner did not support or was not aware of
          any alleged terrorist activity and/or plans of
          al-Qahtani.

Mot., ECF No. 405 at 87. Respondent concedes that “information

undermining Respondent’s contention that ISN 200 ‘served with

the Taliban on the front lines during Operation Enduring

Freedom’ and ‘received some military training at the Khaldan

camp’” falls within its disclosure obligations pursuant to CMO §

I.D.1, but argues that the request should be denied because it

reiterates that requirement. Opp’n, ECF No. 406 at 83.

Respondent argues that the other two aspects of this request

should be denied because: (1)information about “ISN 200’s

credibility or exculpatory evidence disclosed in other habeas

                                   35
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 36 of 101



corpus proceedings, regardless of actual or potential link to

matters relevant in this proceeding” falls outside the scope of

CMO § I.D.1., id.; and (2) evidence suggesting that “Petitioner

did not support or was not aware of any alleged terrorist

activity and/or plans of al Qatani” seeks evidence about

contentions Respondent has not made and therefore is also

outside the scope of CMO § I.D.1. Petitioner does not respond to

this factual assertion other than to propose requests for

admissions and interrogatories, see Reply, ECF No. 407 at 11;

and does not respond to Respondent’s objections, see id. at 16-

17 (objecting to Respondent’s argument about neutral evidence,

but not articulating any specific objection regarding Request

No. 23). Accordingly, it is further

     ORDERED that Request No. 23 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence “information undermining

Respondent’s contention that ISN 200 ‘served with the Taliban on

the front lines during Operation Enduring Freedom’ and ‘received

some military training at the Khaldan camp,’” and disclose any

additional, non-duplicative information; and it is further




                                   36
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 37 of 101



     ORDERED that Request No. 23 is DENIED IN PART as to the

request for information about ISN 200’s credibility or

exculpatory evidence disclosed in other habeas corpus

proceedings, and evidence suggesting that Petitioner did not

support or was not aware of any alleged terrorist activity

and/or plans of al Qatani.

          9.    Request No. 25

     Petitioner requests

          Evidence   that   tends   to  undermine   the
          credibility or reliability of [the Rabbani
          Brothers’]    statements;    evidence    that
          otherwise undermines the assertion that these
          detainees had contacts with and knowledge of
          [al-Qaida] leadership; evidence that tends to
          demonstrate that Petitioner was not aware of
          and/or did not support these detainees’
          connections with [al-Qaida] and/or Khalid
          Sheikh Mohammed.

Mot., ECF No. 405 at 88. Respondent concedes that “information

undermining Respondent’s various contentions about ISN 1460 and

ISN 1461 or based on statements made by ISN 1461” falls within

its disclosure obligations pursuant to CMO § I.D.1, but argues

that the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 84. Respondent argues that it

has not contended that “Petitioner was not aware of and/or did

not support these detainees’ connections with al-Qaida and/or

Khalid Sheikh Mohammed” and so this portion of the request is

outside the scope of CMO § I.D.1. Id. Petitioner does not


                                   37
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 38 of 101



respond to this factual assertion other than to propose requests

for admissions and interrogatories. Reply, ECF No. 407 at 11.

Accordingly, it is further

     ORDERED that Request No. 25 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially undermines

Respondent’s various contentions about ISN 1460 and ISN 1461 or

based on statements made by ISN 1461 and disclose any

additional, non-duplicative information; and it is further

     ORDERED that Request No. 25 is DENIED IN PART as to the

request for evidence that tends to demonstrate that Petitioner

was not aware of and/or did not support these detainees’

connections with al-Qaida and/or Khalid Sheikh Mohammed.

          10.   Request No. 29

     Petitioner seeks “[e]vidence that casts doubt on the

reliability of particular statements from [al-Suri] and relied

upon by Respondent.”    Mot., ECF No. 405 at 89.

                a.     Request No. 29a

     Petitioner seeks “[e]vidence tending to undermine [al-

Suri’s] assertion that he was a close associate of Petitioner

and/or traveled with Petitioner on January 2002 until

                                   38
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 39 of 101



Petitioner’s capture.” Id. Respondent concedes that “information

undermining Respondent’s contention that Abu Kamil al-Suri was

‘a close associate of [Petitioner] who traveled with

[Petitioner] at least during part of the time from approximately

January 2002 until [Petitioner’s] capture” falls within its

disclosure obligations pursuant to CMO § I.D.1, but argues that

the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 85. Respondent argues that it

has not contended that “al-Suri and Petitioner only traveled

together for part of that time period and did not remain

together during that entire period” and so this aspect of the

request falls outside the scope of CMO § I.D.1. Id. Petitioner

does not respond to the Government’s objections. See Reply, ECF

No. 407 at 16-17 (objecting to Respondent’s argument about

neutral evidence, but not articulating any specific objection

regarding Request No. 29a). Accordingly, it is further

     ORDERED that Request No. 29a is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially undermines al-

Suri’s assertion that he was a close associate of Petitioner

and/or traveled with Petitioner on January 2002 until

                                   39
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 40 of 101



Petitioner’s capture, and disclose any additional, non-

duplicative information, and it is further

     ORDERED that Request No. 29a is DENIED IN PART to the

extent it requests information pertaining to whether al-Suri and

Petitioner only traveled together for part of that time period

and did not remain together during that entire period.

                b.   Request No. 29b

     Petitioner requests “[e]vidence tending to undermine [al-

Suri’s] allegation that Petitioner owned a Samsonite briefcase

which held documents outlining Petitioner’s future plans,

including information tending to suggest that the contents of

the briefcase had no relation to any terrorist operations.”

Mot., ECF No. 405 at 89. Respondent concedes that “information

undermining Respondent’s contention that Abu Kamil al-Suri

carried some kind of case belonging to Petitioner that al-Suri

described in his diary as a ‘samsonite that had the entire

future in it” falls within its disclosure obligations pursuant

to CMO § I.D.1, but argues that the request should be denied

because it reiterates that requirement. Opp’n, ECF No. 406 at

86. Respondent argues that it has not contended that the case

was “in fact a Samsonite brand briefcase or that the case

carried materials that were related to terrorist operations” and

so that aspect of the request is not within the scope of CMO §

I.D.1. Id. Petitioner does not respond to this factual assertion

                                   40
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 41 of 101



other than to propose requests for admissions and

interrogatories, see Reply, ECF No. 407 at 11; and does not

respond to Respondent’s objections, see id. at 16-17 (objecting

to Respondent’s argument about neutral evidence, but not

articulating any specific objection regarding Request No. 29b).

Accordingly, it is further

     ORDERED that Request No. 29b is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially undermines

Respondent’s contention that Abu Kamil al-Suri carried some kind

of case belonging to Petitioner that al-Suri described in his

diary as a “samsonite that had the entire future in it” and

disclose any additional, non-duplicative information; and it is

further

     ORDERED Request No. 29b is DENIED IN PART as to whether the

case was in fact a Samsonite brand briefcase or that the case

carried materials that were related to terrorist operations.

                c.   Request No. 29c

     Petitioner seeks “[e]vidence tending to undermine [al-

Suri’s] allegation that Petitioner advised [al-Suri] to join Adl

al Hadi al Iraqi and/or [al-Qaida], and/or that such advice was

                                   41
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 42 of 101



intended as an expression of support for [Usama Bin Laden].”

Mot., ECF No. 405 at 89. Respondent concedes that “information

undermining Respondent’s contention that Petitioner told al-Suri

‘that if anything happened to him, [al-Suri and others] should

join [Sayf al-Adl] to be under his wing and that of [al-Qaida]”

falls within its disclosure obligations pursuant to CMO § I.D.1,

but argues that the request should be denied because it

reiterates that requirement. Opp’n, ECF No. 406 at 86.

Respondent argues that it has not contended that “Petitioner

advised al-Suri to join Abd al-Hadi, rather than Sayf al-Adl”

and so that aspect of the request is not within the scope of CMO

§ I.D.1. Id. Petitioner responds—and the Court agrees—that

“statements in abu Kamal al Suri’s diary that Petitioner

resisted Sayf al Adl’s attempt to take over Petitioner’s group”

could be exculpatory. See Reply, ECF No. 407 at 16. These

statements could undermine Respondent’s contention that

Petitioner was associated with al-Qaida. Accordingly, it is

further

     ORDERED that Request No. 29c is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence tending to undermine al Suri’s allegation

                                   42
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 43 of 101



that Petitioner advised al Suri to join Adl al Hadi al Iraqi

and/or al-Qaida, and/or that such advice was intended as an

expression of support for Usama Bin Laden, and disclose any

additional, non-duplicative information.

          11.   Request No. 29i

     Petitioner seeks “[e]vidence tending to undermine [al-

Suri’s] allegations that in March 2002, Petitioner was about to

begin terrorist operations, including denials and/or

contradictory statements obtained from any of the fifteen people

listed in [al-Suri’s] diary as being part of Petitioner’s ‘core

group.’” Mot., ECF No. 405 at 90. Respondent concedes that

“information undermining Respondent’s contentions in its

[F]actual [R]eturn about Petitioner’s work in March 2002

preparing a number of persons for terrorist operations” falls

within its disclosure obligations pursuant to CMO § I.D.1, but

argues that the request should be denied because it reiterates

that requirement. Opp’n, ECF No. 406 at 86. Respondent argues

that the phrase “about to begin” is “vague and insufficiently

specific” and that it “does not contend that any specific

individual whom al-Suri identified in his diary as an associate

of Petitioner, but who is otherwise not discussed in the

Government’s [F]actual [R]eturn, was in fact an associate of

Petitioner” and so this request is outside the scope of CMO §

I.D.1. Id. at 87. Petitioner does not respond to this factual

                                   43
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 44 of 101



assertion other than to propose requests for admissions and

interrogatories, see Reply, ECF No. 407 at 11; and does not

respond to Respondent’s objections, id. at 16-17 (objecting to

Respondent’s argument about neutral evidence, but not

articulating any specific objection regarding Request No. 29i).

Accordingly, it is further

     ORDERED that Request No. 29i is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for information undermining Respondent’s

contentions in its Factual Return about Petitioner’s work in

March 2002 preparing a number of persons for terrorist

operations, and disclose any additional, non-duplicative

information; and it is further

     ORDERED that Request No. 29i is DENIED IN PART as to

denials and/or contradictory statements obtained from any of the

fifteen people listed in al-Suri’s diary as being part of

Petitioner’s “core group.”

          12.   Request No 31a

     Petitioner seeks “[e]vidence obtained from Sayf al-Adl,

tending to undermine Respondent’s allegation that Petitioner was

a close associate of [Usama Bin Laden] and/or actively supported

                                   44
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 45 of 101



[al-Qaida], including, e.g., Sayf al-Adl’s inability to identify

Petitioner as a close associate of [Usama Bin Laden] and/or an

[al-Qaida] facilitator, supporter, or operative.” Mot., ECF No.

405 at 90. Respondent concedes that “information undermining

Respondent’s various contentions about Petitioner’s relations

with Usama Bin Laden or al-Qaida” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 88. Respondent further concedes that “[t]o the

extent that Petitioner intends the phrase ‘inability to

identify’ to request evidence suggesting that Safy al-adl did

not know Petitioner or that Petitioner was not associated with

Usama Bin Laden or al-Qaida” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Id.

Respondent states that “to the extent that the request seeks

disclosure of evidence that suggests only that the Government

has not obtained information from Sayf al-Adl about Petitioner’s

links with Usama Bin Laden or al-Qaida, the request should be

denied” because it is not within the scope of CMO §I.D.1. Id.

Petitioner responds—and the Court agrees—that “evidence that

members of [al-Qaida] did not know Petitioner, or failed to

number him as an [al-Qaida] affiliate or supporter” could be

exculpatory. Reply, ECF No. 407 at 16-17. Respondent is

                                   45
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 46 of 101



detaining Petitioner based on his alleged affiliation with al-

Qaida; evidence that undermines this alleged affiliation could

be exculpatory. Accordingly, it is further

     ORDERED that Request No. 31a is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, evidence obtained from Sayf al-Adl, tending to

undermine Respondent’s allegation that Petitioner was a close

associate of Usama Bin Laden and/or actively supported al-Qaida,

including, e.g., Sayf al-Adl’s inability to identify Petitioner

as a close associate of Usama Bin Laden and/or an al-Qaida

facilitator, supporter, or operative, and disclose any

additional, non-duplicative information.

          13.   Request No. 31b

     Petitioner seeks “[i]nformation tending to show that Sayf

al-Adi and Petitioner had an antagonistic and/or non-cooperative

relationship, including information regarding the assertion that

“Sayf al-Adl and abu Mohammad al-Masri and those with them

[we]re trying to take over [Zubaydah’s group]” around March

2002.” Mot., ECF No. 405 at 90. Respondent argues that

“Petitioner’s use of the phrase ‘antagonistic and/or non-

cooperative relationship’ is vague and insufficiently specific,

                                   46
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 47 of 101



and the request is not likely to produce exculpatory

information” and so is not within the scope of CMO §I.D.1.

Opp’n, ECF No. 406 at 89. Respondent further argues that “[t]o

the extent that this request seeks additional detail or

supporting or corroborating information about Abu Kamil al-

Suri’s statement that “Sayf al-adl and abu Muhammad al-Masri and

those with them [were] trying to take over [Petitioner’s]

group,” it “should be denied to the extent that [Petitioner]

seek[s] or request[s] that the Government search for additional

evidence corroborating the Government’s account or neutral

evidence.” Id. at 33. Petitioner does not respond to the

Government’s objections. See Reply, ECF No. 407 at 16-17

(objecting to Respondent’s argument about neutral evidence, but

not articulating any specific objection regarding Request No.

31b). Accordingly, it is further

     ORDERED that Request No. 31b is DENIED.

          14.   Request No. 32

     Petitioner seeks “[e]vidence tending to indicate that

[Kazimi, Royadh, and Mohammed Rabbani] had no connection to

Petitioner, and/or that Petitioner had no knowledge of their

supposed connection to [Usama Bin] Laden.” Mot., ECF No. 405 at

91. Respondent states that it “has not made contentions in this

proceeding about any direct connection between Petitioner and

ISN 1453, ISN 1457, or ISN 1461” and so this request is not

                                   47
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 48 of 101



within the scope of CMO § I.D.1. Opp’n, ECF No. 406 at 89.

Petitioner does not respond to this factual assertion other than

to propose requests for admissions and interrogatories. See

Reply, ECF No. 407 at 11. Accordingly, it is further

     ORDERED that Request No. 32 is DENIED.

          15.   Request No. 33

     Petitioner seeks

          Evidence obtained from [Kazimi, Royadh, and
          Mohammed   Rabbani]   tending   to   undermine
          Respondent’s allegation that Petitioner was a
          close associate of [Usama Bin Laden] and/or
          actively   supported   [al-Qaida],   including
          their inability to identify or name Petitioner
          as a close associate of [Usama Bin] Laden
          and/or an [al-Qaida] facilitator, supporter,
          or operative.

Mot., ECF No. 405 at 91. Respondent concedes that “evidence

tending to materially undermine the contention that Petitioner

associated with Usama Bin Laden or al-Qaida” falls within its

disclosure obligations pursuant to CMO § I.D.1, but argues that

the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 90. Respondent further

concedes that “[t]o the extent that Petitioner intends the

phrase ‘inability to identify’ to request statements by these

detainees suggesting that Petitioner was not associated with

Usama Bin Laden or al-Qaida,” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Id.

                                   48
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 49 of 101



Respondent states that the request should be denied “[t]o the

extent [it] seeks disclosure of evidence that suggests only that

the Government has not obtained information from these detainees

about Petitioner’s links with Usama Bin Laden or al-Qaida

[because] such evidence would not amount to exculpatory

evidence” pursuant to CMO § I.D.1. Id. Petitioner responds—and

the Court agrees—that “evidence that members of [al-Qaida] did

not know Petitioner, or failed to number him as an [al-Qaida]

affiliate or supporter” could be exculpatory. Reply, ECF No. 407

at 16-17. Respondent is detaining Petitioner based on his

alleged affiliation with al-Qaida; evidence that undermines this

alleged affiliation could be exculpatory. Accordingly, it is

further

     ORDERED that Request No. 33 is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence obtained from (Kazimi, Royadh, and

Mohammed Rabbani) tending to undermine Respondent’s allegation

that Petitioner was a close associate of Usama Bin Laden and/or

actively supported al-Qaida, including their inability to

identify or name Petitioner as a close associate of Usama Bin




                                   49
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 50 of 101



Laden and/or an al-Qaida facilitator, supporter, or operative,

and disclose any additional, non-duplicative information.

          16.   Request No. 43

     Petitioner seeks

          Evidence that casts doubt on the reliability
          of   particular    statements/allegations    by
          [REDACTED] that are relied on by Respondent,
          including evidence obtained from [REDACTED]
          tending to undermine Respondent’s allegation
          that Petitioner was associated with [al-
          Qaida], met Adi al Hadi al Iraqi in Bermil,
          and/or   was   carrying   out  an   IED   plot,
          including,   e.g.,   evidence   of  [REDACTED]
          “negative identifications” of Petitioner as an
          [al-Qaida] associate or associate of al Hadi
          al Iraqi.

Mot., ECF No. 405 at 94. Respondent concedes that “information

obtained from ISN [REDACTED] that tend to materially undermine

Respondent’s contentions that Petitioner was associated with al-

Qaida, met Abd al-Hadi al-Iraqi in Bermil, Afghanistan, or was

carrying out a plot related to improvised explosive devices”

falls within its disclosure obligations pursuant to CMO § I.D.1,

but argues that the request should be denied because it

reiterates that requirement. Opp’n, ECF No. 406 at 94.

Respondent further concedes that “[t]o the extent that

Petitioner intends the phrase ‘negative identifications’ to

request statements by ISN [REDACTED] suggesting that Petitioner

was not associated with Abd al-Hadi al-Iraqi or al-Qaida” falls

within its disclosure obligations pursuant to CMO § I.D.1, but


                                   50
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 51 of 101



argues that the request should be denied because it reiterates

that requirement. Id. Respondent argues that “evidence that

suggests only that the Government has not obtained information

from ISN [REDACTED] about Petitioner’s links with Abd al-Hadi

al-Iraqi or al-Qaida” is outside the scope of CMO § I.D.1. Id.

Petitioner responds—and the Court agrees—that “evidence that

members of [al-Qaida] did not know Petitioner, or failed to

number him as an [al-Qaida] affiliate or supporter” would be

exculpatory. Reply, ECF No. 407 at 16-17. Respondent is

detaining Petitioner based on his alleged affiliation with al-

Qaida; evidence that undermines this alleged affiliation would

be exculpatory. Accordingly, it is further

     ORDERED that Request No. 43 is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for: (1) information obtained from ISN [REDACTED] that

tend to materially undermine Respondent’s contentions that

Petitioner was associated with al-Qaida, met Abd al-Hadi al-

Iraqi in Bermil, Afghanistan, or was carrying out a plot related

to improvised explosive devices; (2) statements by ISN

[REDACTED] suggesting that Petitioner was not associated with

Abd al-Hadi al-Iraqi or al-Qaida; and (3) evidence that suggests

                                   51
      Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 52 of 101



only that the Government has not obtained information from ISN

[REDACTED] about Petitioner’s links with Abd al-Hadi al-Iraqi or

al-Qaida, and disclose any additional, non-duplicative

information.

            17. Request Nos. 44, 45, 51

      In these requests, Petitioner seeks information regarding

changes in Respondent’s assessments of Petitioner’s association

with al-Qaida or responsibility for terrorist operations and

information about allegations Respondent has asserted in other

cases that are inconsistent with the factual allegations here.

In Request No. 44, Petitioner seeks

            Any documents or statements by government
            officials, in whatever form, reflecting a
            belief or conclusion that the government’s
            initial   assessments    about    Petitioner’s
            association with [al-Qaida] or responsibility
            for terrorist operations were incorrect or
            exaggerated, or otherwise reflecting a view
            that Petitioner was not in fact associated
            with, a supporter of, part of, or a member of
            [al-Qaida] or terrorist operations against the
            United States or its allies.

Mot., ECF No. 405 at 95. In Request No. 45, Petitioner seeks

“[a]ny statements or conclusions by any of Petitioner’s

interrogators including CIA [redacted] in whatever form,

indicating that Petitioner was not associated with [al-Qaida] or

terrorist operations against the United States or its allies.”

Id.

      In Request No. 51, Petitioner seeks

                                     52
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 53 of 101



          Allegations   about   Petitioner   that   the
          government has asserted in other habeas cases
          which are inconsistent with those lodged in
          the present case, including, e.g., the
          allegation that Petitioner is an [al-Qaida]
          military commander or lieutenant (see, e.g.,
          Soufiyan Factual Return at 12), and e.g., the
          allegation that Petitioner was in charge of a
          ring of guesthouses that were simultaneously
          raided in Faisalabad.

Id. at 97.

     In support of these requests, Petitioner asserts that the

government must provide “any internal government recommendations

or pronouncements . . . that the government’s initial view of

his culpability or responsibility for terrorist acts has changed

in any way,” Mot., ECF No. 405 at 27; but the authority he cites

does not clearly support that broad proposition. In Sadkhan, the

court ordered the production of a recommendation that the

petitioner be released from Guantanamo. Sadkhan 608 F. Supp. 2d

at 40. In Zemiri v. Obama, Civil Action No. 04-2046, 2009 WL

311858 (D.D.C. Feb. 9, 2004), the court ordered the production

of documents containing exculpatory information provided to the

United States Government by the Canadian Government. Id. at *1.

     Respondent argues that Petitioner is not entitled to

information about its earlier assessments of his role under the

CMO because “[t]he issue in this litigation is whether

Petitioner’s detention is lawful based on the contentions an

evidence that the Government has presented to the Court in its


                                   53
     Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 54 of 101



[F]actual [R]eturn,” not “abandoned or revised earlier beliefs

about Petitioner” that are not included in the [F]actual

[R]eturn. Opp’n, ECF No. 406 at 50. Respondent also argues that

it is not obligated to disclose whether “individual Government

agents or officers disagreed with past or present Government

assessments.” Id. at 51 (citing United States v. Naegele, 468 F.

Supp. 2d 150, 155 (D.D.C. 2007) (denying request for evidence

that a prosecutor “expressed doubts” that defendant’s conduct

“amount[ed] to a crime or warrant[ed] prosecution”) and United

States v. Edelin, 128 F. Supp. 2d 23, 39 (D.D.C. 2001)

(defendant not entitled to “information about the decisions and

recommendations made by the government attorneys who worked on

his case”). 4

     Petitioner responds that these cases are inapposite because

he is not requesting information about internal deliberations

into prosecutorial decision-making, but rather “seeks evidence,

analysis, or conclusions to the effect that he is innocent, or

that he has not engaged in the actions attributed to him in the



4As to Request No. 45, Government also notes that “[t]his
information is not exculpatory because Respondent does not
contend that “Petitioner was a member of al-Qaida or otherwise
formally identified with al-Qaida. Instead, the Government’s
detention of Petitioner is based on Petitioner’s actions as an
affiliate of al-Qaida,” Opp’n ECF No. 406 at 36; but as the
Court explained supra, Respondent is detaining Petitioner based
on his affiliation with al-Qaida; evidence that undermines this
alleged affiliation would be exculpatory.

                                    54
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 55 of 101



Factual Return, or that the evidence now arrayed against him has

been determined by agents of the U.S. Government to be

unreliable or inaccurate.” Reply, ECF No. 407 at 24. Petitioner

relies on Ex Parte Richardson, 70 S.W. 3d 865 (Tex. Crim. App.

2002). In that case, a capital conviction and death sentence was

reversed based on the Government’s failure to disclose a diary

kept by one of the police officers providing security to the

Government’s only eyewitness to the crime because the diary

contained evidence which could have impeached that witness on

the ground that the police officer and other officers on the

security detail did not think she was a truthful person. Id. at

871. Petitioner argues that similarly, he is entitled to

information suggesting that “the Government agents concluded the

Petitioner was credible.” Reply, ECF No. 407 at 25.

     The Court is not persuaded by Respondent’s arguments.

Respondent is required to disclose “all reasonably available

evidence in its possession that tends materially to undermine

the information presented to support the government’s

justification for detaining the petitioner.” CMO § I.D.1. The

Government’s contentions as to Petitioner in other habeas cases

that are inconsistent with the Government’s allegations and

contentions in this case fall within this obligation because

such inconsistencies could materially undermine the information

in the Factual Return before the Court. And information

                                   55
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 56 of 101



regarding changes in Respondent’s assessments of Petitioner’s

association with al-Qaida or responsibility for terrorist

operations falls within this obligation for the same reason.

Accordingly, it is further

     ORDERED that Petitioner’s Request Nos. 44, 45, and 51 are

GRANTED. Respondent shall conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for

          (1) Any documents or statements by government
          officials, in whatever form, reflecting a
          belief or conclusion that the government’s
          initial   assessments    about   Petitioner’s
          association with Al-Qaida or responsibility
          for terrorist operations were incorrect or
          exaggerated, or otherwise reflecting a view
          that Petitioner was not in fact associated
          with, a supporter of, part of, or a member of
          al-Qaida or terrorist operations against the
          United States or its allies; and

          (2) Any statements or conclusions by any of
          Petitioner’s   interrogators   including   CIA
          [redacted] in whatever form, indicating that
          Petitioner was not associated with al-Qaida or
          terrorist operations against the United States
          or its allies; and

          (3) Allegations about Petitioner that the
          government has asserted in other habeas cases
          which are inconsistent with those lodged in
          the present case, including, e.g., the
          allegation that Petitioner is an al-Qaida
          military commander or lieutenant (see, e.g.,
          Soufiyan Factual Return at 12), and e.g., the
          allegation that Petitioner was in charge of a
          ring of guesthouses that were simultaneously
          raided in Faisalabad;




                                   56
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 57 of 101



and disclose any non-duplicative information. Respondent is not

obligated to disclose any documents or statements regarding

internal deliberations into prosecutorial decision-making.

          18.   Request No. 47

     Petitioner seeks “[i]nformation, including instructional

material used at Khalden, which undermines Respondent’s

allegation that the training provided at Khalden was ‘terrorist

training’” including “information indicating that the training

material used at Khalden was not uniquely geared toward

‘terrorist operations.’” Mot., ECF No. 405 at 96. Respondent

concedes that “evidence suggesting that training provided at

Khalden was not terrorist training,” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 95. Respondent argues that “evidence suggesting

that some materials used at Khalden could have been useful in

applications other than terrorist training . . . would not

undermine the Government’s contentions about Khalden” and so

that portion of the request should be denied. Id. Petitioner

responds—and the Court agrees—that evidence that weapons

training was given to persons who were not terrorists could be

exculpatory because this would undermine Respondent’s contention

that terrorist training was provided at Khalden. Reply, ECF No.

407 at 16. Accordingly, it is further

                                   57
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 58 of 101



     ORDERED that Request No. 47 is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence suggesting that training provided at

Khalden was not terrorist training, and disclose any additional,

non-duplicative information.

          19.   Request No. 48

     Petitioner seeks

          Information tending to show that Khalden,
          Sada, al-Faruq, Jihad Wal, and al-Sadiq camps
          did not provide “terrorist training” during
          the time that Petitioner allegedly attended
          them and/or that these camps had not engaged
          in any terrorist operations against the United
          States or identified the United States as its
          enemy at that time.

Mot., ECF No. 405 at 96. Respondent concedes that “evidence

suggesting that Khalden, Sada, al-Faruq, Jihad Wal, or al-Sadiq

camps did not provide terrorist training during the time that

Petitioner allegedly attended them” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 95. Respondent argues that it has not contended

“that these camps launched attacks or declared hostilities

against the United States at that time” and so that request is


                                   58
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 59 of 101



not within the scope of CMO § I.D.1. Id. Petitioner does not

respond to the Government’s objections. See Reply, ECF No. 407

at 16-17 (objecting to Respondent’s argument about neutral

evidence, but not articulating any specific objection regarding

Request No. 48). Accordingly, it is further

     ORDERED that Request No. 48 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence suggesting that Khalden, Sada, al-

Faruq, Jihad Wal, or al-Sadiq camps did not provide terrorist

training during the time that Petitioner allegedly attended

them, and disclose any additional, non-duplicative information;

and it is further

     ORDERED that Request No. 48 is DENIED IN PART as to the

request for evidence that that these camps did not launch

attacks or had not declared hostilities against the United

States at that time.

          20.   Request No. 49

     Petitioner seeks “information from persons believed to be

drivers for the Khalden camp, including Saleh Sofian and Sarolah

Zafar, who would have told U.S. interrogators that Khalden was

not in the practice of transferring persons to al-Qaida camps.”

                                   59
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 60 of 101



Mot., ECF No. 405 at 96. Respondent does not object to this

request. Accordingly, it is further

     ORDERED that Request No. 49 is GRANTED and Respondent shall

therefore conduct a search of all reasonably available evidence,

including the Guantanamo Task Force database, for “information

from persons believed to be drivers for the Khalden camp,

including Saleh Sofian and Sarolah Zafar, who would have told

U.S. interrogators that Khalden was not in the practice of

transferring persons to al-Qaida camps,” and disclose

information identified in such a search.

          21.   Request No. 50

     Petitioner seeks

          Information    tending    to   demonstrate   that
          Khalden     and     [al-Qaida]      camps    were
          organizationally         and        operationally
          independent as a result of their different
          ideologies    about    jihad,”    including   “an
          unredacted classified version of Petitioner’s
          CSRT transcript and supporting documents, as
          well an information tending to show that
          membership in Khalden was premised upon an
          interest in ‘defensive jihad’ rather than [al-
          Qaida’s] view of ‘offensive jihad,’ as well as
          documents     demonstrating      that     persons
          expressing an interest in terrorist operations
          were denied entrance to Khalden.

Mot., ECF No. 405 at 96.

     Respondent concedes that “evidence that the Khaldan camp

did not advocate or approve of terrorist operations or did not

train persons who expressed interest in terrorist operations,”


                                   60
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 61 of 101



falls within its disclosure obligations pursuant to CMO § I.D.1,

but argues that the request should be denied because it

reiterates that requirement. Opp’n, ECF No. 406 at 96.

Respondent argues that evidence suggesting that the Khalden and

al-Qaida camps were organizationally and operationally

independent is consistent with paragraph 31 of the Factual

Return and therefore is not exculpatory. Id. at 96. Respondent

also contends that the request for “information about purely

ideological divisions between Khalden and al- Qaida . . . is

vague, insufficiently specific [and therefore] falls outside the

scope of CMO § I.D.1.” Id. Petitioner responds—and the Court

agrees—that this information could be exculpatory. Reply, ECF

No. 407 at 18-20.

     Respondent alleges that Petitioner was “an affiliate” of

al-Qaida and that he was the “key facilitator” of the Khalden

guesthouse. Accordingly, evidence suggesting that the Khalden

and al-Qaida camps were organizationally and operationally

independent could be exculpatory. Furthermore, information about

ideological differences between Khalden and the al-Qaida camps

as well as “information tending to show that membership in

Khalden was premised on an interest in ‘defensive jihad’ rather

than al-Qaida’s view of ‘offensive jihad,’ could also be

exculpatory. Accordingly, it is further




                                   61
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 62 of 101



     ORDERED that Request No. 50 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence tending to demonstrate that: (1)

there were ideological differences between Khalden and al-Qaida:

and (2) the Khalden camp did not advocate or approve of

terrorist operations and/or did not train persons who expressed

interest in terrorist operations; and disclose any additional,

non-duplicative information; and it is further

     ORDERED that Request No. 50 is DENIED IN PART and

Respondent is not required to provide an unredacted copy of the

document referenced in that request at this time as Petitioner

has not alleged that the redactions are improper.

          22.   Request No. 52

     Petitioner seeks “[e]vidence revealing that the United

States and its allies encouraged, supported and/or otherwise

approved of the training of Khalden trainees for fighting

against the communist insurgents in Afghanistan or in Chechnya.”

Mot., ECF 40. 405 at 97. Respondent concedes that “information

that would suggest that the United States sponsored the Khalden

training camp by providing funding, personnel, supplies, or

similar concrete assistance—and that therefore could make it

                                   62
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 63 of 101



less likely that the Khalden training camp would promote or

facilitate activities hostile to the United States” falls within

its disclosure obligations pursuant to CMO § I.D.1, but argues

that the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 54. Respondent argues that

“to the extent that the request demands information about more

remote or abstract forms of encouragement, support, or

approval,” it does not satisfy the requirements of CMO § I.E.2.

Id. Petitioner does not respond to Respondent’s objection. See

generally Reply, ECF No. 407. Accordingly, it is further

     ORDERED that Request No. 52 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for information that would suggest that the

United States sponsored the Khalden training camp by providing

funding, personnel, supplies, or similar concrete assistance,

and disclose any additional, non-duplicative information; and it

is further

     ORDERED that Request No. 52 is DENIED IN PART to the extent

it requests information about more remote or abstract forms of

encouragement, support, or approval.




                                   63
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 64 of 101



          23.   Request No. 53

     Petitioner seeks

          Evidence suggesting that Khalden was funded,
          sponsored or supported by Jordanian or Saudi
          Arabian intelligence services. See e.g.,
          Summary Intelligence Report of Bin Hamlili
          adil Hadi al Jazairi, ISN 1452, Nov. 10, 2006
          (reporting statement of detainee that Khalden
          was   sponsored   by   Jordanian   and   Saudi
          intelligence, that a Saudi ran the camp, and
          that Petitioner could not have run Khalden
          because he was “crazy” as a result of his head
          injury); see also Petitioner’s Diary vol 4, at
          20 (revealing suspicion that Khalden was
          controlled by Saudi security services).

Mot., ECF No. 53 at 97. Respondent argues that Petitioner has

not explained how this information could assist Petitioner in

demonstrating that his detention is unlawful or rebut the

allegations in the Factual Return. Opp’n, ECF No. 406 at 54.

Petitioner does not respond to Respondent’s objection. See

generally Reply, ECF No. 407. Accordingly, it is further

     ORDERED that Request No. 53 is DENIED.

          24.   Request Nos. 54 and 56

     In Request Nos. 54, Petitioner seeks “[e]vidence tending to

undermine the credibility or reliability of Petitioner’s diary,

including, e.g., medical or mental health evaluations tending to

indicate that Petitioner suffered from a mental illness and/or

other cognitive impairment during the time of the diary’s

writing.” Mot., ECF No. 405 at 87-98. In Request No. 56,

Petitioner seeks

                                   64
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 65 of 101



          Evidence tending to undermine Respondent’s
          interpretation     of     Petitioner’s    diary,
          including evidence that the government has
          concealed or otherwise made assessments that
          the portions of Petitioner’s diary relied upon
          by Respondent are historically inaccurate
          and/or unable to be substantiated, see e.g.,
          Ron Suskind, The One Percent Doctrine (quoting
          FBI agent Dan Coleman’s impressions after
          reviewing Petitioner’s diary that it was
          “blather”), as well as evidence tending to
          suggest an alternate reading of or explanation
          for entries in Petitioner’s diary, other than
          the one proffered by Respondents in the
          narrative of their Factual Return, including,
          e.g., evidence that Petitioner’s diary was
          written in multiple voices and/or was not
          meant to be read literally, see e.g., id.
          (indicating   that    Petitioner’s   diary   was
          written   from   at    least   three   different
          perspectives   or   personalities);    and   any
          evidence tending to indicate that the diary
          entries were not factually correct reports of
          events and/or were not reports of actual
          events.

Mot., ECF No. 405 at 98.

     Respondent concedes that “evidence tending to materially

undermine Respondent’s contentions about or based on the diary

passages relied upon in the [F]actual [R]eturn” fall within its

disclosure obligations pursuant to CMO § I.D.1, but argues that

the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 97. Respondent objects to the

request for evidence suggesting that Petitioner suffered from

mental illness or cognitive impairment because there would need

to be some indication that the passages relied on by the

Government was linked to such illness or impairment. Id. at 25.

                                   65
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 66 of 101



Respondent argues that to the extent Petitioner seeks to “compel

a search for additional information that might raise doubts

about his diaries, Petitioner’s requests are not justified by

any provision of the CMO and are not likely to lead to the

discovery of exculpatory evidence.” Id. at 24.

     Petitioner responds that he is entitled to “evidence that

undermines the reliability of the diaries.” Reply, ECF No. 407

at 25-27.

     The Court is not persuaded by Respondent’s arguments.

Information indicating that Petitioner suffered from a mental

illness and/or cognitive impairment at the time the diaries were

written, and Government assessments of the credibility and

reliability of the diaries would be exculpatory. And evidence

undermining Respondent’s interpretation of the diary as set

forth in the Factual Return, government assessments about

whether the diaries are historically and factually accurate and

whether they can be substantiated could be exculpatory.

Accordingly, it is further

     ORDERED that Request Nos. 54 is GRANTED. Respondent shall

conduct a search of all reasonably available evidence, including

the Guantanamo Task Force database for evidence tending to

undermine the credibility or reliability of Petitioner’s diary,

including, e.g., medical or mental health evaluations tending to

indicate that Petitioner suffered from a mental illness and/or

                                   66
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 67 of 101



other cognitive impairment during the time of the diary’s

writing; and it is further

     ORDERED that Request No. 56 is GRANTED. Respondent shall

conduct a search of all reasonably available evidence, including

the Guantanamo Task Force database for

          Evidence tending to undermine Respondent’s
          interpretation     of     Petitioner’s    diary,
          including evidence that the government has
          concealed or otherwise made assessments that
          the portions of Petitioner’s diary relied upon
          by Respondent are historically inaccurate
          and/or unable to be substantiated, see e.g.,
          Ron Suskind, The One Percent Doctrine (quoting
          FBI agent Dan Coleman’s impressions after
          reviewing Petitioner’s diary that it was
          “blather”), as well as evidence tending to
          suggest an alternate reading of or explanation
          for entries in Petitioner’s diary, other than
          the one proffered by Respondents in the
          narrative of their Factual Return, including,
          e.g., evidence that Petitioner’s diary was
          written in multiple voices and/or was not
          meant to be read literally, see e.g., id.
          (indicating   that    Petitioner’s   diary   was
          written   from   at    least   three   different
          perspectives   or   personalities);    and   any
          evidence tending to indicate that the diary
          entries were not factually correct reports of
          events and/or were not reports of actual
          events.

          25.   Request No. 55

     Petitioner seeks evidence indicating any alterations or

damage to the diaries and requests the opportunity to review the

original Arabic versions of the diaries. Mot., ECF No. 405 at

87-98. Respondent notes that it has disclosed copies of the




                                   67
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 68 of 101



original untranslated Arabic pages to Petitioner’s counsel.

Opp’n, ECF No. 406 at 24. Accordingly, it is further

     ORDERED that Request No. 55 is FOUND AS MOOT.

          26.   Request Nos. 57, 67a-b, 71a

     In Request Nos. 57, 67a-b, and 71a, Petitioner seeks

evidence showing that he engaged in various lawful activities.

Mot., ECF No. 405 at 98, 101, 102. Respondent opposes the

requests, arguing that this evidence is: (1) outside the scope

of CMO § I.D.1 because it is not exculpatory; and (2) does not

otherwise satisfy the requirements of CMO § I.E.2. Id. at 48.

For these requests, Petitioner failed to explain the basis for

them and failed to respond to Respondent’s arguments in

opposition. See generally Mot., ECF No. 405, see Reply, ECF No.

407 at 11. Respondent concedes, however, that “information that

would undermine the Government’s contention that Petitioner

‘facilitated the retreat and escape of enemy forces’”         falls

within its disclosure obligations pursuant to CMO § I.D.1, but

argues that the request should be denied because it reiterates

that requirement. Opp’n, ECF No. 406 at 103. Accordingly, it is

further

     ORDERED that Requests Nos. 57, 67a-b are DENIED; and it is

further

     ORDERED that Request No. 71a is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

                                   68
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 69 of 101



Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database for information that would undermine the

Government’s contention that Petitioner ‘facilitated the retreat

and escape of enemy forces,’ and disclose any additional, non-

duplicative information; and it is further

     ORDERED that Request No. 71a is DENIED IN PART as to the

remainder of that request.

          27.   Request No. 58a

     Petitioner seeks “[e]vidence tending to undermine

Respondents’ assertion that Petitioner met with [Usama Bin

Laden] on multiple occasions and/or that Petitioner did so

willingly or at his own initiative.” Mot., ECF No. 405 at 98.

Respondent concedes that “evidence tending to materially

undermine Respondent’s assertion that Petitioner met with Usama

Bin Laden on multiple occasions” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 97-98. Respondent argues that it has not made any

contentions about who initiated any meetings, and so the request

is not within the scope of CMO § I.D.1. Id. at 98. Petitioner

does not respond to the Government’s objections. See Reply, ECF

No. 407 at 16-17 (objecting to Respondent’s argument about

                                   69
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 70 of 101



neutral evidence, but not articulating any specific objection

regarding Request No. 58a). Accordingly, it is further

     ORDERED that Request No. 58a is GRANTED IN PART.

Respondent has conceded that at this juncture, a search of the

Guantanamo Task Force database would be useful, Sur-Reply, ECF

No. 558 at 21; Respondent shall therefore conduct a search of

all reasonably available evidence, including the Guantanamo Task

Force database, for evidence tending to undermine Respondent’s

assertion that Petitioner met with Usama Bin Laden on multiple

occasions and disclose any additional, non-duplicative

information; and it is further

     ODERED that Request No. 58a is DENIED IN PART as to who

initiated any meetings.

          28.   Request Nos. 58f-g

     In Request No. 58f, Petitioner seeks

          Evidence tending to undermine Respondents’
          assertion that Petitioner’s repeated denials
          that he was a member of [al-Qaida] ‘appears to
          be based on the fact that he never pledged
          bayat,’ including evidence tending to show
          that Petitioner’s denials were based on other
          factors. At a minimum, this includes full
          disclosure of all of the repeated denials at
          issue.

Id. at 99. In Request No. 58g, Petitioner seeks “[e]vidence

tending to undermine Respondents’ assertion that Petitioner

submitted ‘the requisite paperwork’ to join [al-Qaida] and swear

bayat and/or that Petitioner’s application to join [al-Qaida]

                                   70
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 71 of 101



and swear bayat was considered and/or denied.” Id. Respondent

notes that these requests are related to statements in footnote

13 of the Factual Return, and that this information was not

provided to justify Petitioner’s detention, and therefore the

Court should not consider these “custodial statements . . .

except for the sake of understanding how the government has

cabined its allegations.” Opp’n, ECF No. 406 at 38.

     While Petitioner does not respond to the Government’s

objections, see generally Reply, ECF No. 407; here the Court

will depart from its approach of denying requests where

Petitioner has failed to reply because it is clear that

Petitioner is entitled to this information as a matter of law.

The Factual Return provides that the ““[n]arrative and attached

materials set forth the factual bases supporting [Mr.]

Zubaydah’s lawful detention.” Factual Return, ECF No. 474 at 25

¶ 2. There is nothing to indicate that paragraph 13 is a

“custodial statement” rather than part of the narrative.

Therefore, exculpatory evidence regarding Respondent’s

contentions in footnote 13 fall within Respondent’s disclosure

obligations under CMO § I.D.1. Accordingly, it is further

     ORDERED that Request Nos. 58f-g are GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

                                   71
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 72 of 101



available evidence, including the Guantanamo Task Force

database, for: (1) statements that relate to Petitioner’s

alleged submission to “submit[]the requisite paperwork to join

al-Qaida and pledge bayat but his application had been

rejected”; (2) evidence tending to undermine Respondents’

assertion that Petitioner’s repeated denials that he was a

member of al-Qaida “appears to be based on the fact that he

never pledged bayat,” including evidence tending to show that

Petitioner’s denials were based on other factors, including

disclosure of all of the repeated denials at issue and the

circumstances under which they were made; and (3) evidence

tending to undermine Respondents’ assertion that Petitioner

submitted “the requisite paperwork” to join al-Qaida and swear

bayat and/or that Petitioner’s application to join al-Qaida and

swear bayat was considered and/or denied; and disclose any

additional, non-duplicative information.

          29.   Request No. 59

     In Request No. 59, Petitioner seeks

          A copy of the e-mail Petitioner sent to a
          religious scholar following the attacks on
          September 11, 2001, referred to by Petitioner
          in his CSRT hearing, in which he sought
          support for his belief that the terrorist
          attacks of September 11, 2001, are not
          condoned by Islam and that [Usama Bin Laden]
          Laden and al-Qaida were mistaken to have
          launched them.




                                   72
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 73 of 101



Mot., ECF No. 405 at 99. Respondent objects to this request on

the ground that “any evidence that suggested only that

Petitioner may have had ideological disagreements with or

reservations about al-Qaida, its leaders, or its methods, but

that would not undermine Respondent’s allegations about the

actions Petitioner actually performed or planned, would not fall

within CMO § I.D.1.” Opp’n, ECF No. 406 at 37. Petitioner

responds—and the Court agrees—that evidence that Petitioner

condemned the 9/11 attacks as being against his religion could

be exculpatory. Reply, ECF No. 407 at 16. Respondent contends

that Petitioner is affiliated with al-Qaida and so evidence that

allegedly demonstrates that Petitioner condemned the September

11 attack planned and executed by al-Qaida could tend to

undermine that contention. Accordingly, it is further

     ORDERED that Request No. 59 is GRANTED and Respondent shall

disclose the email.

          30.   Request No. 62

     Petitioner seeks “evidence indicating that Petitioner was

angry with, disliked, or otherwise was in disagreement with

[Usama Bin Laden] because bin Laden called for the closing of

Khalden and/or that Petitioner and/or Khalden did not agree to

follow bin Laden once Khalden was closed. See, e.g.,

Petitioner’s unclassified CSRT transcript at 18.” Mot., ECF No.

405 at 100. The Government responds that it “has not contended

                                   73
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 74 of 101



in this proceeding that Petitioner concurred with Usama Bin

Laden’s decision that Khaldan should be closed or that

Petitioner accepted an invitation to unite with Bin Laden after

Khalden’s closure”; accordingly, any request for “evidence

suggesting that Petitioner disagreed with Bin Laden’s decision

or that Petitioner did not unite with Bin Laden at that time”

relates to contentions the Government has not made. Opp’n, ECF

No. 406 at 99. Petitioner does not respond to this factual

assertion other than to propose requests for admissions and

interrogatories. See Reply, ECF No. 407 at 11. Accordingly, it

is further

     ORDERED that Request No. 62 is DENIED.

          31.   Request No. 63

     Petitioner seeks

          Evidence indicating that Petitioner, Ibin
          Sheik al-Libi, and/or the leader of Khalden
          refused [Usama Bin Laden]’s invitations to
          unite under [al-Qaida] leadership as well as
          information regarding Ibin Sheik al-Libi’s
          disagreement   with  the   philosophy   and/or
          methods of [Usama Bin Laden] and/or [al-
          Qaida].   See    [REDACTED]   302    11/4/2002
          (indicating al-Libi did not agree with al-
          Qaida’s “radical tactics”).

Mot., ECF No. 405 at 100. The Government responds that it “has

not contended in this proceeding that Petitioner accepted an

invitation to unite with Bin Laden after Khaldan’s closure”;

accordingly, any request for “evidence suggesting that


                                   74
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 75 of 101



Petitioner did not unite with Bin Laden at that time” relates to

contentions the Government has not made. Opp’n, ECF No. 406 at

100. Respondent further argues that the Factual Return makes no

contentions about Ibin Sheik al-Libi. Id. Petitioner does not

respond to this factual assertion other than to propose requests

for admissions and interrogatories. See Reply, ECF No. 407 at

11. Accordingly, it is further

     ORDERED that Request No. 63 is DENIED.

          32.   Request No. 64

     Petitioner seeks “evidence obtained from Ibin Sheikh al-

Libi provided after his arrest that tends to support that

Petitioner was not a member of [al-Qaida], was not a member of

the Taliban, and that the Khalden training camp was not

associated with the same.” Mot., ECF No. 405 at 100. Respondent

concedes that “information undermining the contention that

Khaldan was associated with al-Qaida as described in the

[F]actual [R]eturn” falls within its disclosure obligations

pursuant to CMO § I.D.1, but argues that the request should be

denied because it reiterates that requirement. Opp’n, ECF No.

406 at 100. Respondent argues that it has not contended that

Petitioner is a member of al-Qaida or the Taliban and so

information undermining that contention is not exculpatory. Id.

     While Petitioner does not respond to the Government’s

objections other than to propose requests for admissions and

                                   75
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 76 of 101



interrogatories, see generally Reply, ECF No. 407; here the

Court will depart from its approach of denying requests where

Petitioner has failed to reply because it is clear that

Petitioner is entitled to information that tends to support that

he was not a member of al-Qaida. Respondent is detaining

Petitioner based on his affiliation with al-Qaida; evidence that

undermines this alleged affiliation could be exculpatory.

Accordingly, it is further

     ORDERED that Request No. 64 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence that: (1) materially undermines the

contention that Khaldan associated with al-Qaida as described in

the Factual Return; and (2) tends to support that Petitioner was

not a member of al-Qaida; and disclose any additional, non-

duplicative information; and it is further

     ORDERED that Request No. 64 is DENIED IN PART as to the

request for evidence that would undermine any contention that

Petitioner is a member the Taliban.

          33.   Request No. 65

     Petitioner seeks




                                   76
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 77 of 101



          Evidence tending to suggest that access to
          [Usama Bin Laden] and/or knowledge of his
          whereabouts   during   the   time  period   of
          Petitioner’s alleged meetings with him was
          commonplace and/or was not limited to persons
          who were members of, supportive or, or closely
          associated   with    [al-Qaida].   See   e.g.,
          [REDACTED] 302 11/25/2002 (indicating that it
          would not be “unusual” for someone to have met
          [Usama Bin Laden]).

Mot., ECF No. 405 at 100. The Government responds that “[t]his

request is vague and insufficiently specific . . .[and that]

evidence indicating that some persons not affiliated with al-

Qaida had dealings with Usama Bin Laden would not undermine

either the Government’s contentions that Petitioner had dealing

with Usama Bin Laden or that Petitioner in particular was

affiliated with al-Qaida” and so the request is not within the

scope of CMO § I.D.1. Opp’n, ECF No. 406 at 100-01. Petitioner

does not respond to Respondent’s objection that the request is

vague and insufficiently specific. See Reply, ECF No. 407 at 16.

Accordingly, it is further

     ORDERED that Request No. 65 is DENIED.

          34.   Request No. 66

     Petitioner seeks “information tending to demonstrate that

Petitioner had no knowledge of terrorist operations and/or that

the government gained no such information from interrogating

him, including, e.g., information related to the numerous ‘false

alarm bells’ rung based upon the false expectation that


                                   77
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 78 of 101



Petitioner had planned and/or had knowledge regarding future

terrorist attacks.” Mot., ECF No. 405 at 101. Respondent argues

that it “has not contended in this proceeding that, at the time

Petitioner was apprehended, Petitioner had knowledge of specific

terrorist operations being planned or executed by persons or

groups other than Petitioner and his group” and so “evidence

suggesting that Petitioner lacked any knowledge of plans by

other persons or groups would not undermine the Government’s

allegations about Petitioner’s own thwarted plans.” Opp’n, ECF

No. 406 at 101. Petitioner does not respond to this argument

other than to propose requests for admissions and

interrogatories, See Reply, ECF No. 407 at 11; and to argue that

he is “entitled to official government inquiries and other

conclusions reached by Government officials regarding

Petitioner’s innocence.” Reply, ECF No. 407 at 23. Accordingly,

it is further

     ORDERED that Request No. 66 is DENIED.

          35.   Request No. 68a

     Petitioner seeks

          Evidence that tends to undermine Respondent’s
          allegation that Petitioner participated in
          [Usama Bin] Laden’s military and security
          plan, including statements by Petitioner that
          he refused to serve as an [al-Qaida] deputy
          and/or left Khost because he was pressured to
          do so. See e.g., Petitioner’s unclassified
          CSRT transcript at 19 (stating that he refused
          to follow orders from [al-Qaida]: “For this

                                   78
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 79 of 101



          tell him sorry and I leave. Abu al-Kheir, al-
          Qaida person, he said this is order of bin
          Laden. I tell him I am not al-Qaida, to give
          me order.”).

Mot., ECF No. 405 at 101. Respondent concedes that “information

undermining Respondent’s contention that Petitioner ‘work[ed] in

[Usama Bin Laden’s] military and security plan to confront an

American counterattack’ in Khost, Afghanistan, after the

September 2001 attacks” falls within its disclosure obligations

pursuant to CMO § I.D.1, but argues that the request should be

denied because it reiterates that requirement. Opp’n, ECF No.

406 at 101. Respondent argues that it has not contended that

“Petitioner did this work as an “al-Qaida deputy” or because he

was subject to al-Qaida command” and so “to the extent this

request seeks evidence that Petitioner declined to submit to al-

Qaida command as an ‘al-Qaida deputy’ or left Khost because he

was being pressured to serve as an ‘al-Qaida deputy,’ the

request seeks information about contentions the Government has

not made and falls outside the scope of CMO § 1.D.1.” Id. at

101. Petitioner does not respond to this factual assertion other

than to propose requests for admissions and interrogatories. See

Reply, ECF No. 407 at 11. Accordingly, it is further

     ORDERED that Request No. 68a is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at


                                   79
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 80 of 101



21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially undermines

Respondent’s contention that Petitioner worked in Usama Bin

Laden’s military and security plan to confront an American

counterattack in Khost, Afghanistan, after the September 2001

attacks and disclose any additional, non-duplicative

information; and it is further

     ORDERED that Request No. 68a is DENIED IN PART as to the

request for statements by Petitioner that he refused to serve as

an al-Qaida deputy and/or left Khost because he was pressured to

do so.

          36.   Request No. 68b

     Petitioner seeks “[e]vidence tending to undermine

Respondent’s allegation that Petitioner actually participated in

hostilities against Coalition forces or otherwise supported

‘enemy forces.’” Mot., ECF No. 405 at 102. Respondent concedes

that “information undermining Respondent’s contention that

Petitioner supported enemy and participated in hostilities as

described in the Government’s [F]actual [R]eturn” falls within

its disclosure obligations pursuant to CMO § I.D.1, but argues

that the request should be denied because it reiterates that

requirement. Opp’n, ECF No. 406 at 102. Responded argues that it

has not contended that “actually participated” means “live

                                   80
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 81 of 101



combat” and so to the extent Petitioner seeks such evidence, it

is not within the scope of CMO § I.D.1. Id. Petitioner does not

respond to this factual assertion other than to propose requests

for admissions and interrogatories. See Reply, ECF No. 407 at

11. Accordingly, it is further

     ORDERED that Request No. 68d is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence that materially undermines

Respondent’s contention that Petitioner supported enemy forces

and participated in hostilities as described in the Factual

Return and disclose any additional, non-duplicative information;

and it is further

     ORDERED that Request No. 68d is DENIED IN PART to the

extent Petitioner seeks evidence undermining any contention that

Petitioner participated in live combat.

          37.   Request No. 69

     Petitioner seeks

          Evidence tending to undermine Respondents’
          insinuation that Petitioner’s presence in
          Kandahar during the month of November 2001 was
          related to the presence of known terrorists in
          the city at that time, including Adl al Hadi
          al Iraqi, Abu Hafs al-Masri, Abu Mus’ab al-


                                   81
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 82 of 101



          Zarqawi, and Khaled Shaykh Mohammad, and not
          for some other purpose.

Mot., ECF No. 405 at 102. The Government responds that this

request is “vague and insufficiently specific and is not

supported by any allegations about whether Petitioner in fact

was present in Kandahar or for what purpose.” Opp’n, ECF No. 406

at 102. Petitioner does not respond to the Government’s argument

other than to propose requests for admissions and

interrogatories. See Reply, ECF No. 407 at 11. Accordingly, it

is further

     ORDERED that Request No. 69 is DENIED.

          38.   Request No. 70

     Petitioner seeks

          Evidence from [al-Qaida] operative Abu al
          Kheir    that    corroborates   Petitioner’s
          assertion that Petitioner refused an order
          from [Usama Bin] Laden to assume a security
          post in Khost on behalf of al-Qaida. See
          Petitioner’s CSRT Transcript at 10, 19
          (explaining that Petitioner refused an order
          given by Abu al Kheir from [Usama Bin] Laden
          to assume a security position on behalf of
          [al-Qaida] following 9/11).

Mot., ECF No. 405 at 102. The Government responds that this

request is “vague and insufficiently specific.” Opp’n, ECF No.

406 at 103-02. Petitioner does not respond to the Government’s

objection. See generally Reply, ECF No. 407. Accordingly, it is

further

     ORDERED that Request No. 70 is DENIED.

                                   82
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 83 of 101



          39.   Request No. 71d

     In Request No. 71d, Petitioner requests “[e]vidence tending

to undermine Respondent’s allegation that the persons allegedly

ransomed were ‘enemy combatants,’ including evidence that the

Pakistani and Afghani police arrested them for the sole purpose

of obtaining a bounty and/or ransom.” Mot., ECF No. 405 at 103.

Respondent concedes that “evidence suggesting that these

‘brothers’ had no links either to terrorism or to individuals or

groups hostile to the United States” falls within its disclosure

obligations pursuant to CMO § I.D.1, but argues that the request

should be denied because it reiterates that requirement. Opp’n,

ECF No. 406 at 103. Respondent argues that it has not contended

that “Petitioner’s use of the term ‘enemy combatants’ is

intended to refer to any more specific or technical contention”

and so that aspect of the request is not within the scope of CMO

§I.D.1. Id. Petitioner does not respond to this factual

assertion other than to propose requests for admissions and

interrogatories. See Reply, ECF No. 407 at 11. Accordingly, it

is further

     ORDERED that Request No. 71d is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

                                   83
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 84 of 101



Force database, for evidence that materially undermines any

contention that these ‘brothers’ had no links either to

terrorism or to individuals or groups hostile to the United

States, and disclose any additional, non-duplicative

information; and it is further

     ORDERED that Request No. 71d is DENIED IN PART to the

extent Petitioner seeks information materially undermining any

contention that the term “enemy combatants” is intended to refer

to any more specific or technical contention.

          40.   Request No. 71e

     In Request No. 71e, Petitioner seeks “[e]vidence tending to

undermine Respondents’ allegation that, during February and

March 2002, Petitioner moved from safehouse to safehouse with

different groups, including information that any such movement

was not organized by Petitioner, that such persons were not

terrorists and/or enemy combatants, and/or that Petitioner was

not moving with them.” Mot., ECF No. 405 at 103. Respondent

concedes that “[e]vidence tending to undermine Respondents’

allegation that, during February and March 2002, Petitioner

moved from safehouse to safehouse with different groups,” falls

within its disclosure obligations pursuant to CMO § I.D.1, but

argues that the request should be denied because it reiterates

that requirement. Opp’n, ECF No. 406 at 104. Respondent objects

“[t]o the extent that Petitioner seeks information suggesting

                                   84
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 85 of 101



that Petitioner’s movements during this time were ‘not organized

by Petitioner,’ [because] the Government has not contended . . .

that Petitioner organized his own movements during this time

without outside assistance, and [so] the request seeks

information about contentions the Government has not made.” Id.

at 105. Petitioner does not respond to the Government’s

objection. See generally Reply, ECF No. 407. Accordingly, it is

further

     ORDERED that Request No. 71e is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

Force database, for evidence tending to undermine Respondents’

allegation that, during February and March 2002, Petitioner

moved from safehouse to safehouse with different groups,

including information that such persons were not terrorists

and/or enemy combatants, and/or that Petitioner was not moving

with them, and disclose any additional, non-duplicative

information; and it is further

     ORDERED that Request No. 71e DENIED IN PART as to

information suggesting that Petitioner’s movements during this

time were not organized by Petitioner.




                                   85
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 86 of 101



          41.   Request No. 72

     Petitioner seeks

          Evidence tending to undermine Respondent’s
          allegation that Petitioner was using the
          Faisalabad house to “harbor” terrorists for a
          future terrorist cell[,] including evidence
          obtained from detainees or prisoners in U.S.
          custody (other than ISN 696, 694, 682, and
          707), who were arrested in the Faisalabad
          guesthouse along with Petitioner revealing
          their understanding of who was in the house
          and what they were doing there.

Mot., ECF No. 405 at 103. Respondent concedes that “evidence

undermining Respondent’s allegations about Petitioner’s

harboring terrorists at the Faisalabad, Pakistan, safehouse

where he was captured” falls within its disclosure obligations

pursuant to CMO § I.D.1, but argues that the request should be

denied because it reiterates that requirement. Opp’n, ECF No.

406 at 105. Respondent argues that “[t]o the extent that

Petitioner seeks other information about other detainees who

were captured at the Faisalabad location, whether they knew

about Petitioner’s terrorist activities, and their reasons for

being in the house, Petitioner’s request is not narrowly

tailored to the purpose of uncovering specific exculpatory

evidence.” Opp’n, ECF No. 406 at 105. Respondent further argues

that it “has not contended in this proceeding that each and

every individual at the Faisalabad site was involved in

Petitioner’s plans, and evidence indicating that one or more


                                   86
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 87 of 101



persons at the Faisalabad site was not involved in or aware of

Petitioner’s activities would not undermine Respondent’s

allegations against Petitioner.” Id. Petitioner responds—and the

Court agrees—that evidence that people staying at the Faisalad

location did not know about terrorist activities could be

exculpatory. See Reply, ECF No. 407 at 11. Accordingly, it is

further

     ORDERED that Request No. 72 is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for evidence tending to undermine Respondent’s

allegation that Petitioner was using the Faisalabad house to

“harbor” terrorists for a future terrorist cell[,] including

evidence obtained from detainees or prisoners in U.S. custody

(other than ISN 696, 694, 682, and 707), who were arrested in

the Faisalabad guesthouse along with Petitioner revealing their

understanding of who was in the house and what they were doing

there, and disclose any additional non-duplicative information.

          42.   Request Nos. 73, 74

     Petitioner seeks

          Any evidence that corroborates that the
          computer seized from the Faisalabad house, and
          which is the subject of Request No. 5, was

                                   87
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 88 of 101



          Petitioner’s computer or used by Petitioner”
          and “[a] evidence that corroborates that the
          electronic parts and “electronic gun” seized
          from the Faisalabad house, and which is the
          subject of Request No. 6, belonged to, were
          controlled by, or were known to exist by
          Petitioner.

Mot., ECF No. 405 at 104. The government responds that these

requests “should be denied to the extent that [Petitioner]

seek[s] or request[s] that the Government search for additional

evidence corroborating the Government’s account.” Opp’n, ECF No.

405 at 33. Petitioner does not respond to the Government’s

objections. See generally Reply, ECF No. 407. The Court will

deny these requests. See Sadkhan, 608 F. Supp. 2d at 40 (denying

request for discovery and stating, “The Government has presented

the evidence on which it tends to rely to support its

allegations. It does not need to search for more evidence to

support its case.”). Accordingly, it is further

     ORDERED that Request Nos. 73 and 74 are DENIED.

          43.   Request No. 76

     Petitioner seeks evidence demonstrating that six named

associates of Ressam had “no specific knowledge of Ressam’s

planned terrorist plot in the United States,” asserting that if

they did not have such knowledge, this would “tend to undermine

Respondent’s contention that Petitioner would have known about

such a plot.” Mot., ECF No. 405 at 104. Respondent contends that

“Ressam told Petitioner about his plans for a terrorist attack

                                   88
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 89 of 101



in the United States but did not tell the Petitioner the

intended target or intended date of the attack.” Opp’n, ECF No.

406 at 106 (citing Factual Return ¶ 35). Respondent opposes this

request because “[e]vidence suggesting that other persons

besides Petitioner lacked knowledge of Ressam’s plans would not

undermine Respondent’s contention” and accordingly falls outside

the scope of CMO § I.D.1. Id.     Petitioner does respond to

respond to the Government’s objections. See generally Reply, ECF

No. 407. Accordingly, it is further

     ORDERED that Request No. 76 is DENIED.

     C.   Requests for Additional Limited Discovery Under CMO §
          I.E.2

     Petitioner seeks the following additional discovery

pursuant to CMO § I.E.2, which provides in relevant part that:

          Discovery requests shall be presented by
          written motion to the Merits Judge and (1) be
          narrowly tailored, not open-ended; (2) specify
          the discovery sought; (3) explain why the
          request, if granted, is likely to produce
          evidence    that   demonstrates    that    the
          petitioner’s detention is unlawful . . . and
          (4) explain why the requested discovery will
          enable the petitioner to rebut the factual
          basis for his detention without unfairly
          disrupting or unduly burdening the government
          . . . .

CMO § I.E.D.

          1. Request Nos. 77 and 78a-d

     Petitioner seeks all writings and drawings that he created,

that are held by U.S. officials that have not been previously

                                   89
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 90 of 101



disclosed, including specifically identified writings. Mot., ECF

No. 405 at 30. Respondent contends that the Court already ruled

on these requests. Opp’n ECF No. 406 at 28-29. In the October 1,

2009 Memorandum and Order, in response to Petitioner’s request

for “the diaries and documents he was allowed to create while he

was in CIA custody, [REDACTED], the court ordered Respondent to

produce the petitioner’s diaries, [REDACTED],” and otherwise

denied the motion. Mem. Order, ECF No. 357 at 9-11. Petitioner

contends that Respondent has not produced two items included in

the October 1, 2009 Order: (1) the volume containing a

chronology of significant events, dates, and transactions; and

(2) the novel/play Petitioner wrote while in CIA custody. Reply,

ECF No. 407 at 34. Accordingly, it is further

     ORDERED that Petitioner’s Request Nos. 77 and 78a-d are

GRANTED IN PART and FOUND AS MOOT IN PART and Respondent shall

produce: (1) the volume containing a chronology of significant

events, dates, and transactions; and (2) the novel/play

Petitioner wrote while in CIA custody.

          2. Request Nos. 79 and 80

     Petitioner seeks copies of his medical and mental health

records created or maintained while he was in CIA custody as

well as an in-person medical examination. The Court addressed

these requests in its June 6, 2020 Memorandum Opinion and Order.

Accordingly, it is further

                                   90
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 91 of 101



     ORDERED that Request Nos. 79 and 80 are FOUND AS MOOT.

          3.   Request Nos. 81a-b, 82, 83, 84.

     Petitioner seeks certain financial records related to the

allegations against him so that he can “understand[] [] the

movement of monies to and through Petitioner and his supposed

affiliates and entities” so that he can understand the basis for

his detention. Mot., ECF No. 405 at 41. Petitioner also seeks

financial records related to his designation as a “Specially

Designated Global Terrorist.” Id. Finally, Petitioner seeks an

interrogatory related to the financial activities alleged

against Petitioner. Id. at 41-42.

     The Government responds that pursuant to the CMO, it is not

required “to provide additional evidence or detail to support or

enhance its allegations.” Opp’n, ECF No. 406 at 32 (citing

Sadkhan 608 F. Supp. 2d at 40 (denying request for discovery and

stating, “The Government has presented the evidence on which it

tends to rely to support its allegations. It does not need to

search for more evidence to support its case.”); Bin Attash, 628

F. Supp. at 37 & n.7 (D.D.C. 2009) (noting that a petitioner can

point to a dearth of corroborating evidence in its merits

proceedings but cannot reply on the absence of evidence to

justify a request for discovery); id. at 36-37 (denying request

for “primary documents” underlying reports contained in the

Factual Return).

                                   91
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 92 of 101



     Petitioner responds that it has shown “good cause” for

disclosure of these financial records, Reply, ECF No. 407 at 36;

but has failed to justify his request for additional limited

discovery pursuant to CMO § I.E.2. Rather, Petitioner vaguely

asserts that “most of the financial-type activity allegedly

undertaken by Petitioner—in the abstract—would not justify his

detention,” Mot., ECF No. 405 at 41; and speculates that the

basis for the Executive Branch’s designation of Petitioner as a

“Specially Designated Global Terrorist” “may well be utterly

unreliable,” id.; see also Reply, ECF No. 407 at 36.

Accordingly, it is further

     ORDERED that Request Nos. 81a-b, 82, 83, and 84 are DENIED.

          4. Request Nos. 85a-f

     Petitioner seeks to pose five interrogatories to Ramzi bin

Al Shibh and Abd Al Rahim al Nashiri, and six interrogatories to

Khaled Sheik Sheik Mohammed, all of whom are detained. Mot., ECF

No. 405 at 106-07. Petitioner asserts that each of these

detainees “are members of [al-Qaida] with high level operational

responsibilities and detailed knowledge of [al-Qaida’s]

structure, operations and terrorist plans” and seeks these

interrogatories “in order to undermine Respondents’ repeated

assertion that Petitioner, or the Khalden camp, had association

or operational ties to al-Qaida or [Usama Bin Laden] or that

Petitioner specifically planned to meet with Khaled Shayd

                                   92
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 93 of 101



Mohammed.” Id. Petitioner asserts that these targeted

interrogatories “will enable [him] to rebut the factual basis

for the detention without unduly disrupting or unduly burdening

the government.” Mot, ECF No. 405 at 42 (quoting CMO I.E.2.).

     Respondent opposes the request on the grounds that such

questioning is not authorized by the CMO, the questions are not

narrowly tailored, and they not likely produce exculpatory

evidence. Opp’n, ECF No. 406 at 56. Respondent points out that

neither Ramzi bin Al Shibh nor Abd Al Rahim al Nashiri are

mentioned in the “[F]actual [R]eturn narrative as figures with

direct ties to Petitioner” nor has Petitioner alleged that these

two persons know him personally or by reputation. Id. at 57.

Respondent concedes that Khaled Sheik Mohammed is mentioned in

the Factual Return, but that it “does not contain information

suggesting that he would be in a position to have specific

knowledge about Petitioner’s Khalden activities or Petitioner’s

ties to Usama Bin Laden and al-Qaida.” Id. Respondent

acknowledges that Request No. 85f—To Khaled Sheik Mohammed only:

did you meet or have plans to meet with Petitioner near Kandahar

in November 2001, and if you did, for what purpose—has

potential relevance, but still contends that it is neither

narrowly drawn nor likely to uncover exculpatory information. 5


5 Respondent also objects to this interrogatory on the ground
that “Petitioner does not suggest what he expects Khaled Sheik

                                   93
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 94 of 101



Respondent does not contend that these requests, if granted,

would disrupt or unduly burden the government. See Opp’n, ECF

No. 406 at 56-59.

     With regard to all but one Interrogatory, Petitioner has

articulated why these questions could produce exculpatory

evidence. See Mot., ECF No. 405 at 42-44; Reply, ECF No. 407 at

36-38. Respondent has alleged that following September 11, 2001,

Petitioner “actively associated himself with enemy forces and

directly aided enemy forces in hostilities against coalition

forces.” Factual Return, ECF No. 474 at 49. In support of this

allegation, Respondent alleges that Petitioner and Khaled Sheik

Mohammed were present in Khadahar in November 2001. Id. at 50 ¶

53. Accordingly, testimony from Khaled Sheik Mohammed regarding:

(1) Petitioner’s association with al-Qaida and [Usama Bin Laden]

(Request No. 85b); (2) the role of the Khalden camp (Request

Nos. 85c, d); (3) whether Petitioner guided al-Qaida members out

of Afghanistan following September 11 (Request No. 85e); and (4)

whether he met with Petitioner in November 2001 and if he did,

the purpose of the meeting (Request No. 85f) could be materially

exculpatory. See Rabbani v. Obama, No. 05-1607 2009 WL 2588702,

at *3 (D.D.C. Aug. 20, 2009) (“conclude[ing] that the petitioner



Mohammed to say in response. Opp’n, ECF No. 406 at 58. As
Petitioner points out, however, Respondent cites no authority
for the proposing that Petitioner needs to know the answer to an
interrogatory prior to posing it.

                                   94
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 95 of 101



may submit a list of narrowly tailored interrogatories to be

answered by [Khaled Sheik Mohammed]”); Al-Ansi v. Obama, 674 F.

Supp. 2d 1, 8 (D.D.C. 2009) (granting two requests for

interrogatories posed to the Government). Similarly, Respondent

is detaining Petitioner based on his association with al-Qaida;

Petitioner seeks to pose questions to two other high-level al-

Qaida operatives to rebut Respondent’s contentions that

Petitioner was associated with al-Qaida and/or coordinated

terrorist training with Usama Bin Laden and al-Qaida.

     However, Request No. 85a—What do you know about

Petitioner’s work in Pakistan from 1994-2002—is not narrowly-

tailored. Accordingly, it is further

     ORDERED that Request Nos. 85b-f are GRANTED; and it is

further

     ORDERED that Request No. 85a is DENIED.

          5. Request Nos. 86-94

     Petitioner seeks discovery regarding certain allegations in

the Factual Return, asserting that the allegations are “vague,

attenuated and lack even minimal substance.” Mot., ECF No. 405

at 107. Petitioner asserts that he “must obtain clarification,

detail or evidentiary support for [the] allegations” in order to

be able to “rebut the factual basis for his detention.” Id.

(quoting CMO § 1.E.2).




                                   95
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 96 of 101



                a.   Request No. 86.

     Petitioner seeks “[i]formation documenting procedures

Petitioner allegedly employment when he ‘ran’ guesthouses in

their operational function.” Mot., ECF No. 405 at 107. The

Government responds that this request “should be denied to the

extent that [Petitioner] seek[s] or request[s] that the

Government search for additional evidence corroborating the

Government’s account or neutral evidence.” Opp’n, ECF No. 406 at

32. Respondent asserts that “neutral evidence” is evidence “that

does not affect the Government’s case one way or another.” Id.

Here, however, Petitioner is not asking Respondent to search for

additional evidence corroborating its account, but rather seeks

narrowly tailored, specifically identified information so that

he may rebut the factual basis for his detention. See, e.g., Al-

Adahi v. Obama, Civil Action No. 05-280 (Kessler, J.) ECF No.

#326, (D.D.C. Apr. 6, 2009) (ordering disclosure of all

documents that refer to a guesthouse that date to the period of

time when Petitioner is alleged to have stayed there).

Accordingly, it is further

     ORDERED that Request No. 86 is GRANTED IN PART. Respondent

has conceded that at this juncture, a search of the Guantanamo

Task Force database would be useful, Sur-Reply, ECF No. 558 at

21; Respondent shall therefore conduct a search of all

reasonably available evidence, including the Guantanamo Task

                                   96
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 97 of 101



Force database, for information documenting procedures

Petitioner allegedly employed when he “‘ran’” guesthouses in

their operational function” and disclose any additional, non-

duplicative information; and it is further

     ORDERED that Request No. 86 is DENIED IN PART and

Respondent is not required to provide an unredacted copy of the

document at this time as Petitioner has not alleged that the

redactions are improper.

                b. Request No. 87

     Petitioner seeks “[i]nformation, including instructional

material used at Khalden in the government’s possession and

which supports the claim that the training provided there was

‘terrorist training’” Mot., ECF No. 405 at 108. The Government

responds that this request should be denied in full because it

fails to “satisfy CMO § I.E.2’s requirement that requests for

additional limited discovery be narrowly tailored and likely to

lead to the discovery of information that undermines the

Government’s case.” Opp’n, ECF No. 406 at 33. Petitioner failed

to address this request in either his motion, see Mot., ECF No.

405 at 29-44 (discussing the legal basis for Petitioner’s

requests under CMO § I.E.2); or his Reply brief, Reply, ECF No.

407 (responding to the Government’s objections to Petitioner’s

requests under CMO § I.E.2). Accordingly, it is further

     ORDERED that Request No. 87 is DENIED.

                                   97
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 98 of 101



                c. Request Nos. 88, 89, 90, 91a, 93a-3, 94

     In Request Nos. 88 and 89, Petitioner seeks certain

evidence that corroborates the connection of the “training

materials” that are the subject of Request No. 3 and the

“training manual” that is the subject of Request No. 11 to the

Petitioner. Mot., ECF No. 405 at 108. In Request No. 90,

Petitioner seeks information that provides support for

statements made in the Declaration on Trainings Camps appended

to the Factual Return pertaining to Khalden and Derunta. Id. In

Request No. 91a, Petitioner seeks documents supporting the

allegation that Petitioner attempted to finance a terrorist

operation in Israel and other operations. Id. at 109. In Request

Nos. 93a-e, Petitioner seeks information substantiating

Respondent’s allegations regarding Petitioner’s: (1) use of

nuclear weapons; (2) attacks on certain sources in the United

States; (3) instigating a race war in the United States; (4)

arson as part of a war against the United States; and (5)

causing explosions in the United States. Id. at 109-110. In

Request No. 94, Petitioner seeks information supporting the

allegation regarding his role in facilitating the retreat of

enemy forces from Afghanistan. Id.

     The Government responds that these requests should be

denied because they fails to “satisfy CMO § I.E.2’s requirement

that requests for additional limited discovery be narrowly

                                   98
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 99 of 101



tailored and likely to lead to the discovery of information that

undermines the Government’s case.” Opp’n, ECF No. 406 at 33.

Petitioner does not respond to the Government’s objections. See

generally Reply, ECF No. 407. Accordingly, it is further

     ORDERED that Request Nos. 88, 89, 90, 91a, 93a-e, and 94

are DENIED.

          6. Request Nos. 91b-c, 95a-g, 96a-k

     For these requests, Petitioner failed to explain the basis

for them; see generally Mot., ECF No. 405; he has therefore

failed satisfy the requirements of the CMO. In his Reply brief,

Petitioner does address requests 96i-j, see Reply, ECF No. 407

at 25; but the Court declines to address those arguments. Scott,

522 F. Supp. 2d at 274 (It is a well-settled prudential doctrine

that courts generally will not entertain new arguments first

raised in a reply brief.). Accordingly, it is further

     ORDERED that Request Nos. 91b-c, 95a-g, and 96a-k are

DENIED.

          7. Request No. 92

     Petitioner seeks

          Information identifying the occupants of the
          guesthouse when the government conducted the
          raid   that  led   to  Petitioner’s   arrest,
          including the fate of each of these persons,
          and information tending to show that each of
          these persons is not an enemy combatant. See,
          e.g. [REDACTED] 302 4/18/2003 (identifying
          specific persons who were arrested by the
          government during the Faisalabad guesthouse

                                   99
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 100 of 101



          raid). See   also Al-Adahi v. Obama, No. 05-280
          (GK) [dkt    # 326] (Apr. 6, 2009) (ordering
          disclosure   of all documents that refer to a
          guesthouse   that date to a period of time when
          Petitioner   is alleged to have stayed there).

Mot., ECF No. 405 at 109. Respondent concedes that “evidence

undermining Respondent’s allegations about Petitioner’s

harboring terrorists at the Faisalabad, Pakistan, safehouse

where he was captured” falls within its disclosure obligations

pursuant to CMO § I.D.1, but argues that the request should be

denied because it reiterates that requirement. Opp’n, ECF No.

406 at 105. Respondent argues that “[t]o the extent that

Petitioner seeks other information about other detainees who

were captured at the Faisalabad location, whether they knew

about Petitioner’s terrorist activities, and their reasons for

being in the house, Petitioner’s request is not narrowly

tailored to the purpose of uncovering specific exculpatory

evidence.” Id. at 105. Respondent points out that it “has not

contended in this proceeding that each and every individual at

the Faisalabad site was involved in Petitioner’s plans, and

evidence indicating that one or more persons at the Faisalabad

site was not involved in or aware of Petitioner’s activities

would not undermine Respondent’s allegations against

Petitioner.” Id. Petitioner responds—and the Court agrees—that

evidence that people staying at the Faisalad location did not

know about terrorist activities could be exculpatory. See Reply,

                                   100
    Case 1:08-cv-01360-UNA Document 573 Filed 05/24/21 Page 101 of 101



ECF No. 407 at 11 (responding to Government’s objection to

Request No. 72, but applicable to Request No. 92.) Accordingly,

it is further

     ORDERED that Request No. 92 is GRANTED. Respondent has

conceded that at this juncture, a search of the Guantanamo Task

Force database would be useful, Sur-Reply, ECF No. 558 at 21;

Respondent shall therefore conduct a search of all reasonably

available evidence, including the Guantanamo Task Force

database, for information identifying the occupants of the

guesthouse when the government conducted the raid that led to

Petitioner’s arrest, including the fate of each of these

persons, and information tending to show that each of these

persons is not an enemy combatant, and disclose any additional,

non-duplicative information.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          May 24, 2021




                                   101
